Exhibit 10.1

 

Execution Version

 

Published CUSIP Number: [                ]

 

 

CREDIT AGREEMENT

 

Dated as of October 8, 2008

 

among

 

QUIDEL CORPORATION

 

as Borrower,

 

BANK OF AMERICA, N.A.,
as Agent, Swing Line Lender
and
L/C Issuer,

 

U.S. BANK N.A., as Syndication Agent

 

and

 

The Other Lenders Party from time to time hereto

 

BANC OF AMERICA SECURITIES LLC,

 

as

 

Sole Lead Arranger and Sole Book Manager

 

 

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.1

Defined Terms

1

 

 

 

1.2

Other Interpretive Provisions

27

 

 

 

1.3

Accounting Terms

28

 

 

 

1.4

Rounding

28

 

 

 

1.5

Times of Day

29

 

 

 

1.6

Letter of Credit Amounts

29

 

 

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

29

 

 

 

2.1

Committed Loans

29

 

 

 

2.2

Borrowings, Conversions and Continuations of Committed Loans

29

 

 

 

2.3

Letters of Credit

31

 

 

 

2.4

Swing Line Loans

40

 

 

 

2.5

Prepayments

43

 

 

 

2.6

Termination or Reduction of Commitments

46

 

 

 

2.7

Repayment of Loans

46

 

 

 

2.8

Interest

47

 

 

 

2.9

Fees

47

 

 

 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

48

 

 

 

2.11

Evidence of Debt

49

 

 

 

2.12

Payments Generally

49

 

 

 

2.13

Sharing of Payments

51

 

 

 

2.14

Increase in Commitments

52

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

53

 

 

 

3.1

Taxes

53

 

 

 

3.2

Illegality

56

 

 

 

3.3

Inability to Determine Rates

56

 

 

 

3.4

Increased Costs

57

 

 

 

3.5

Compensation for Losses

58

 

 

 

3.6

Mitigation Obligations; Replacement of Lenders

59

 

 

 

3.7

Survival

59

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

59

 

 

 

4.1

Conditions of Initial Credit Extension

59

 

--------------------------------------------------------------------------------


 

4.2

Conditions to all Credit Extensions

63

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

64

 

 

 

5.1

Existence, Qualification and Power; Compliance with Laws

64

 

 

 

5.2

Authorization; No Contravention

64

 

 

 

5.3

Governmental Authorization; Other Consents

64

 

 

 

5.4

Binding Effect

64

 

 

 

5.5

Financial Statements; No Material Adverse Effect

65

 

 

 

5.6

Litigation

65

 

 

 

5.7

No Default

65

 

 

 

5.8

Ownership of Property; Liens

66

 

 

 

5.9

Environmental Compliance

66

 

 

 

5.10

Insurance

66

 

 

 

5.11

Taxes

66

 

 

 

5.12

ERISA Compliance

66

 

 

 

5.13

Subsidiaries; Equity Interests

67

 

 

 

5.14

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

68

 

 

 

5.15

Disclosure

68

 

 

 

5.16

Compliance with Laws

68

 

 

 

5.17

Intellectual Property; Licenses, Etc

68

 

 

 

5.18

Rights in Collateral; Priority of Liens

69

 

 

 

5.19

Solvency

70

 

 

 

5.20

Casualty, Etc

70

 

 

 

5.21

No Medicare/Medicaid Receivables

70

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

70

 

 

 

6.1

Financial Statements

71

 

 

 

6.2

Certificates; Other Information

71

 

 

 

6.3

Notices

74

 

 

 

6.4

Payment of Obligations

74

 

 

 

6.5

Preservation of Existence, Etc

74

 

 

 

6.6

Maintenance of Properties; Application of Net Insurance/Condemnation Proceeds

75

 

 

 

6.7

Maintenance of Insurance

77

 

--------------------------------------------------------------------------------


 

6.8

Compliance with Laws and Contractual Obligations

77

 

 

 

6.9

Books and Records

78

 

 

 

6.10

Inspection Rights

79

 

 

 

6.11

Use of Proceeds

78

 

 

 

6.12

Financial Covenants

78

 

 

 

6.13

Additional Guarantors

78

 

 

 

6.14

Collateral Records

79

 

 

 

6.15

Cash Management System

79

 

 

 

6.16

Security Interests

79

 

 

 

6.17

Compliance with Environmental Laws

80

 

 

 

6.18

Further Assurances

80

 

 

 

6.19

Material Contracts

81

 

 

 

6.20

Medicare/Medicaid Receivables

81

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

81

 

 

 

7.1

Liens

81

 

 

 

7.2

Investments

82

 

 

 

7.3

Indebtedness

83

 

 

 

7.4

Fundamental Changes

84

 

 

 

7.5

Dispositions

84

 

 

 

7.6

Restricted Payments

85

 

 

 

7.7

Change in Nature of Business

86

 

 

 

7.8

Transactions with Affiliates

86

 

 

 

7.9

Burdensome Agreements

86

 

 

 

7.10

Use of Proceeds

87

 

 

 

7.11

Foreign Subsidiaries; OSC

87

 

 

 

7.12

Capital Expenditures

87

 

 

 

7.13

Amendments of Organization Documents

87

 

 

 

7.14

Accounting Changes

88

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

88

 

 

 

8.1

Events of Default

88

 

 

 

8.2

Remedies Upon Event of Default

90

 

 

 

8.3

Application of Funds

91

 

 

 

ARTICLE IX

AGENT

92

 

--------------------------------------------------------------------------------


 

9.1

Appointment and Authority

92

 

 

 

9.2

Rights as a Lender

92

 

 

 

9.3

Exculpatory Provisions

92

 

 

 

9.4

Reliance by Agent

93

 

 

 

9.5

Delegation of Duties

93

 

 

 

9.6

Resignation of Agent

94

 

 

 

9.7

Non-Reliance on Agent and Other Lenders

95

 

 

 

9.8

No Other Duties, Etc

95

 

 

 

9.9

Agent May File Proofs of Claim

95

 

 

 

9.10

Collateral and Guaranty Matters

96

 

 

 

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

96

 

 

 

ARTICLE X

MISCELLANEOUS

97

 

 

 

10.1

Amendments, Etc

97

 

 

 

10.2

Notices and Other Communications; Facsimile Copies

98

 

 

 

10.3

No Waiver; Cumulative Remedies

100

 

 

 

10.4

Expenses; Indemnity; Damage Waiver

101

 

 

 

10.5

Payments Set Aside

102

 

 

 

10.6

Successors and Assigns

103

 

 

 

10.7

Treatment of Certain Information; Confidentiality

107

 

 

 

10.8

Right of Set-off

107

 

 

 

10.9

Interest Rate Limitation

108

 

 

 

10.10

Counterparts; Integration; Effectiveness

108

 

 

 

10.11

Survival of Representations and Warranties

108

 

 

 

10.12

Severability

109

 

 

 

10.13

Replacement of Lenders

109

 

 

 

10.14

Governing Law; Jurisdiction; Etc

109

 

 

 

10.15

Waiver of Right to Trial by Jury

110

 

 

 

10.16

California Judicial Reference

111

 

 

 

10.17

No Advisory or Fiduciary Responsibility

111

 

 

 

10.18

Electronic Execution of Assignments and Certain Other Documents

111

 

 

 

10.19

USA PATRIOT Act

112

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.1

Commitments and Pro Rata Shares

4.1

Deposit Accounts and Securities Accounts

5.5

Material Indebtedness and Other Liabilities

5.9

Environmental Matters

5.13

Subsidiaries and Other Equity Investments

5.17(a)

IP Rights

5.17(b)

Material Intellectual Property Licenses

5.18

Existing UCC and IP Filings

7.1

Existing Liens

7.3

Existing Indebtedness

10.2

Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

A-1

Form of Committed Loan Notice

A-2

Form of Swing Line Loan Notice

B

Form of Note

C

Form of Guaranty

D

Form of Compliance Certificate

E

Form of Assignment and Assumption

F

Form of Security Agreement

G

Form of Landlord Waiver

H

Form of Deposit Account Control Agreement

I

Form of Securities Account Control Agreement

J

Form of Solvency Certificate

K

Form of Opinion of Counsel to Loan Parties

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of October 8, 2008
among QUIDEL CORPORATION, a Delaware corporation (“Borrower”), each lender from
time to time party hereto (collectively, “Lenders” and individually, a
“Lender”), U.S. BANK N.A., as Syndication Agent, and BANK OF AMERICA, N.A., as
Agent, Swing Line Lender and L/C Issuer.

 

Borrower has requested that the Lenders provide a revolving credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein. 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS.

 

1.1          Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business unit or
division of a Person, or of any significant portion of any business unit or
division if such portion exceeds $5,000,000 in the aggregate, (b) the
acquisition of all of the Equity Interests of any Person, or otherwise causing
any Person to become a wholly-owned Subsidiary, or (c) a merger or consolidation
or any other combination with another Person.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

 

“Agent” means Bank of America in its capacity as administrative agent under any
of the Loan Documents, or any successor administrative agent.

 

“Agent’s Office” means Agent’s address and, as appropriate, account as set forth
on Schedule 10.2, or such other address or account as Agent may from time to
time notify Borrower and Lenders.

 

“Agent-Related Persons”  means Agent, together with its Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

 

1

--------------------------------------------------------------------------------


 

“Aggregate Commitments” means the Commitments of all Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Rate” means from time to time, the following percentages per annum,
based upon the Funded Debt to EBITDA Ratio (the “Financial Covenant”) as set
forth in the most recent Compliance Certificate received by the Agent pursuant
to Section 6.2(b).

 

Applicable Rate

 

Pricing
Level

 

Funded Debt to EBITDA
Ratio

 

Commitment
Fee

 

Eurodollar Rate
Margin
or Standby
Letters of Credit

 

Base Rate
Margin

 

1

 

Greater than 2.50:1.00

 

0.50

%

2.75

%

1.75

%

2

 

Less than or equal to 2.50:1.00 but greater than or equal to 2.00:1.00

 

0.45

%

2.50

%

1.50

%

3

 

Less than 2.00:1.00 but greater than or equal to 1.50:1.00

 

0. 40

%

2.25

%

1.25

%

4

 

Less than 1.50:1.00 but greater than or equal to 1.00:1.00

 

0.35

%

1.75

%

0.75

%

5

 

Less than 1.00:1.00

 

0.30

%

1.50

%

0.50

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Financial Covenant shall become effective commencing on the 5th Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.2(b); provided, however, that if no Compliance Certificate is
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 1 shall apply commencing on the 5th Business
Day following the date such Compliance Certificate was required to have been
delivered to but excluding the date such Compliance Certificate is received by
Agent and, thereafter, the pricing level indicated by such Compliance
Certificate until such pricing level is required to be adjusted pursuant to the
terms of this definition.  The Applicable Rate in effect from the Closing Date
through the date a Compliance Certificate is delivered pursuant to
Section 6.2(b) for the reporting period ending on September 30, 2008 shall be
determined based upon Pricing Level 5.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

2

--------------------------------------------------------------------------------


 

“Asset Sale” means the sale by Borrower or any of its Subsidiaries to any Person
other than Borrower or its wholly-owned Guarantors of (i) any of the stock of
any of Borrower’s Subsidiaries (other than directors’ qualifying shares to the
extent required by law),  (ii) substantially all of the assets of any division
or line of business of Borrower or any of its Subsidiaries, or (iii) any other
assets (whether tangible or intangible) of Borrower or any of its Subsidiaries
(other than (a) inventory and Cash Equivalents sold in the ordinary course of
business, (b) sales, assignments, transfers or dispositions of accounts in the
ordinary course of business for purposes of collection, (c) subleases of real
property leases no longer necessary to the business of Borrower and its
Subsidiaries, (d) non-exclusive licenses of immaterial IP Rights in the ordinary
course of business for not less than fair market value, (e) non-exclusive
licenses of IP Rights in the ordinary course of business solely in connection
with cooperative agreements with third parties for further development of such
IP Rights, (f) dispositions for fair value of equipment that is obsolete,
worn-out or no longer used or useful in the business of Borrower or any of its
Subsidiaries, (g) dispositions by means of trade-in, of equipment used in the
ordinary course of business, so long as such equipment is replaced,
substantially concurrently, by like-kind equipment and (h) any such other assets
to the extent that the aggregate value of such assets sold in any single
transaction or related series of transactions is equal to $100,000 or less).

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6(b)), and accepted by Agent, in substantially the form
of Exhibit E or any other form approved by Agent.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2007 and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.6, and (c) the date of termination
of the Commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.2.

 

3

--------------------------------------------------------------------------------


 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context requires.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of California or the state where Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank Eurodollar market.

 

“Capital Expenditures” means, with respect to any period, the aggregate of all
expenditures of Borrower and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“acquisition of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Borrower and its Subsidiaries; provided
that Capital Expenditures shall not include any expenditures (i) to the extent
made with Net Insurance/Condemnation Proceeds in accordance with
Section 2.5(d)(ii) or with Net Asset Sale Proceeds in accordance with
Section 2.5(d)(i), (ii) constituting tenant improvements under leases to the
extent reimbursed or required to be reimbursed by the landlord with respect
thereto within one year of expenditure (and, if required to be reimbursed, which
are in fact so reimbursed within such period), or (iii) which constitute a
Permitted Acquisition permitted under Section 7.2(f) or an Investment permitted
under Section 7.2(h) or (i).

 

“Cash” means money, currency or a credit balance in a Deposit Account.

 

“Cash Collateral” means the Cash deposited with the Agent as collateral when
Borrower Cash Collateralizes L/C Obligations.

 

“Cash Collateralize” has the meaning specified in Section 2.3(g).

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United

 

4

--------------------------------------------------------------------------------


 

States government or (b) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such date; (ii) marketable
direct obligations issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within one year after such date and having, at the time of
the acquisition thereof, one of the two highest ratings obtainable from either
Standard & Poor’s (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”);
(iii) commercial paper maturing no more than one year from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iv) certificates of deposit or
bankers’ acceptances maturing within one year after such date and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia that
(a) is at least “adequately capitalized” (as defined in the regulations of its
primary Federal banking regulator) and (b) has Tier 1 capital (as defined in
such regulations) of not less than $100,000,000; and/or (v) shares of any money
market mutual fund that (a) has at least 90% of its assets invested continuously
in the types of investments referred to in clauses (i) through (iv) above and
(b) has net assets of not less than $500,000,000.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time) directly or indirectly, of 30% or more of the equity securities of such
Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

 

5

--------------------------------------------------------------------------------


 

(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

“Closing Date” means the first date all the conditions precedent in Section 4.1
are satisfied or waived in accordance with Section 10.1.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” shall mean any and all assets and rights and interests in or to
property of Borrower and each of the other Loan Parties, whether real or
personal, tangible or intangible, in which a Lien is granted or purported to be
granted to Agent for the benefit of the Secured Parties pursuant to the
Collateral Documents.

 

“Collateral Documents” means the Security Agreement, the Control Agreements, the
Landlord Waivers, and all agreements, instruments and documents now or hereafter
executed and delivered in connection with this Agreement pursuant to which Liens
are granted or purported to be granted to Agent for the benefit of the Secured
Parties in Collateral securing all or part of the Obligations each in form and
substance satisfactory to Agent.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to Borrower pursuant to Section 2.1, (b) purchase participations in L/C
Obligations and (c) purchase participations in Swing Line Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.1 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Committed Borrowing” means borrowing consisting of simultaneous Committed Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.1.

 

“Committed Loan” has the meaning specified in Section 2.1.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar

 

6

--------------------------------------------------------------------------------


 

Rate Loans, pursuant to Section 2.2(a), which, if in writing, shall be
substantially in the form of Exhibit A-1.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Control Agreement” means an agreement, satisfactory in form and substance to
Agent substantially in the form of Exhibit H or Exhibit I, as applicable, (with
such changes that are reasonably acceptable to Agent) and executed by the
financial institution or securities intermediary at which a Deposit Account or
Securities Account, as the case may be, is maintained, pursuant to which such
financial institution or securities intermediary confirms and acknowledges
Agent’s security interest in such account and agrees that the financial
institution or securities intermediary, as the case may be, will comply with
instructions originated by Agent as to disposition of funds in such account,
without further consent by Borrower or the applicable Subsidiary, as the case
may be.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than L/C
Fees, Secured Hedge Agreements and Secured Cash Management Agreements, an
interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate, if any,
applicable to Base Rate Loans plus (iii) 2% per annum; provided, however, that
with respect to a Eurodollar Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Loan plus 2% per annum, and (b) when used with respect to L/C
Fees, a rate equal to the Applicable Rate plus 2% per annum, in all cases to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute or unless such failure
has

 

7

--------------------------------------------------------------------------------


 

been cured, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.

 

“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized or existing under
the laws of the United States, any state thereof or the District of Columbia.

 

“Dormant Foreign Subsidiary” means Quidel Deutschland, GmbH, Metra Biosystems,
GMBH, Metra Biosystems, Limited (UK) and Metra Biosystems, Quidel Limited
(Italy).

 

“EBITDA” means for any period, an amount determined for Borrower and its
Subsidiaries on a consolidated basis equal to: net income, less income or plus
loss from discontinued operations and extraordinary items, plus income taxes,
plus interest expense and debt issuance costs and commissions, discounts and
other fees and charges associated with initial incurrence of any Indebtedness,
plus non-cash stock compensation expenses, plus depreciation, plus amortization
(including amortization of inventory write-ups and deferred revenue
adjustments), plus transaction expenses or other initial non cash or fair value
adjustments related to any merger, acquisition or joint venture, and
non-recurring and non-cash charges associated with any impairment analysis
required under Financial Accounting Standards No. 142 and 144; provided that
EBITDA shall be determined after giving effect on a pro forma basis to any
Permitted Acquisitions that have been consummated to the extent either Agent has
approved the financial statements of the applicable acquired Persons or assets
or such financial statements are audited by a national accounting firm
reasonably acceptable to Agent (and in either case giving effect to pro forma
adjustments as determined by the Board of Directors of Borrower in good faith
and approved by Agent).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.6(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

8

--------------------------------------------------------------------------------


 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).  Any former ERISA Affiliate of
Borrower or its Subsidiaries shall continue to be considered an ERISA Affiliate
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Borrower or its Subsidiaries and with respect to
liabilities arising after such period for which Borrower or its Subsidiaries
could be liable under the Code or ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Borrower or any ERISA Affiliate; (g) the occurrence
of an act or omission which could give rise to the imposition on Borrower, its
Subsidiaries or any of their ERISA

 

9

--------------------------------------------------------------------------------


 

Affiliates of material fines, penalties, taxes or related charges under Chapter
43 of the Code or under Sections 409, 502(c), (i) or(l) or 4071 of ERISA in
respect of any Plan; (h) the assertion of a material claim (other than routine
claims for benefits) against any Plan other than a Multiemployer Plan or the
assets thereof, or against Borrower, its Subsidiaries or any of their ERISA
Affiliates in connection with any Plan; (i) receipt from the Internal Revenue
Service of notice of failure of any Plan to qualify under Section 401(a) of the
Code, or the failure of any trust forming part of a Plan to qualify for
exemption from taxation under Section 501(a) of the Code; or (j) a determination
that any Pension Plan is, or is expected to be, in “at-risk” status (within the
meaning of Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code).

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by Agent pursuant to the following
formula:

 

Eurodollar Rate =

Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage

 

Where,

 

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by Agent from time to time) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period.  If such rate is not
available at such time for any reason, then the “Eurodollar Base Rate” for such
Interest Period shall be the rate per annum determined by Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.1.

 

10

--------------------------------------------------------------------------------


 

“Excluded Accounts” means, collectively, (i) that certain Deposit Account of
Borrower numbered IBAN DE22533400240395549900 maintained with Commerzbank AG,
and (ii) that certain Deposit Account of Borrower numbered IBAN 03204 20501
000000046037 maintained with Banca di Legnano.

 

“Excluded Taxes” means, with respect to Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which Borrower is located, and
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrower under Section 10.13), any United States withholding tax that
(i) is required to be imposed on amounts payable to such Foreign Lender pursuant
to the Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure (other than as a result of a Change in Law) to comply with
Section 3.1(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from Borrower with respect
to such withholding tax pursuant to Section 3.1(c).

 

“Existing Credit Agreement” has the meaning specified in Section 4.1(a)(x).

 

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Federal Funds Rate”  means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Agent.

 

“Fee Letter” means the letter agreement, dated September 24, 2008, among
Borrower, Agent and the Arranger.

 

“First Priority Lien” means, with respect to any Lien purported to be created in
any Collateral pursuant to any Collateral Document, that (i) such Lien is
perfected and has priority over any other Lien on such Collateral and (ii) such
Lien is the only Lien (other than Liens permitted pursuant to Section 7.1) to
which such Collateral is subject.

 

11

--------------------------------------------------------------------------------


 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

 “FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” means all outstanding Indebtedness for borrowed money and other
interest-bearing Indebtedness, including current and long term Indebtedness,
less the non-current portion of Subordinated Indebtedness.

 

“Funded Debt to EBITDA Ratio” means, as at any date of determination, the ratio
of Funded Debt as at such date to EBITDA for the consecutive four fiscal
quarters ending on the last day of the most recently ended fiscal quarter.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Governmental Authority.

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the

 

12

--------------------------------------------------------------------------------


 

purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien).  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantor” or “Subsidiary Guarantor” means, collectively, Pacific
Biotech, Inc., a California corporation, Metra Biosystems, Inc., a California
corporation, Osteo Sciences Corporation, an Oregon corporation and Litmus
Concepts, Inc., a California corporation, and any other Subsidiary of Borrower
that executes and delivers a counterpart of the Guaranty from time to time after
the Closing Date in accordance with Section 6.13.

 

“Guaranty” or “Subsidiary Guaranty” means the Subsidiary Guaranty made by the
Guarantor in favor of Agent and for the benefit of the Lenders, substantially in
the form of Exhibit C.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into Swap Contract
permitted under Article VII, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Swap Contract.

 

“Hostile Acquisition” means the acquisition of the capital stock or other Equity
Interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other Equity Interests which has not been
approved (prior to such acquisition and which approval remains in effect) by
resolutions of the Governing Body of such Person.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

13

--------------------------------------------------------------------------------


 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business) including any purchase price adjustments with respect to any
Permitted Acquisition and any earn-out obligations when and upon the time at
which the earn-out becomes certain and non-contingent as to payment obligation;

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            capital leases and Synthetic Lease Obligations;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; provided that this clause (g) shall not
include obligations of Borrower to purchase, redeem, retire, defease or
otherwise acquire for value Equity Interests upon the exercise of any stock
options of Borrower to the extent (and only to the extent) that such purchase,
redemption or acquisition for value would be permitted under Section 7.6(d)(ii);
and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information” has the meaning specified in Section 10.7.

 

“Interest Charges” means, for any period, for Borrower and its Subsidiaries on a
consolidated basis, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses of Borrower and its Subsidiaries in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP and (b) the portion of rent

 

14

--------------------------------------------------------------------------------


 

expense of Borrower and its Subsidiaries under capital leases that is treated as
interest in accordance with GAAP.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) EBITDA for the period of the four prior fiscal quarters ending on such date
to (b) Interest Charges for such period.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, in each case as selected by Borrower in its Committed Loan Notice;
provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the Person Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment. Without
limiting the generality of the foregoing, the term “Investment” shall include,
without limitation, any Acquisition.

 

“IP Collateral” means, collectively, the IP Rights that constitute Collateral
under the Security Agreement.

 

15

--------------------------------------------------------------------------------


 

“IP Filing Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any successor or substitute office in which
filings are necessary or, in the opinion of Agent, desirable in order to create
or perfect Liens on any IP Collateral.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C Issuer
and relating to any such Letter of Credit.

 

“Landlord Waiver” means any landlord waiver, mortgagee waiver, bailee letter or
any similar acknowledgement agreement of any landlord in respect of any Real
Property Asset or other location where any Collateral is located, substantially
in the form of Exhibit G annexed hereto, with such changes thereto as may be
agreed to by Agent in the reasonable exercise of its discretion.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Expiration Date” means the day that is seven days prior to the Maturity
Date then in effect (or, if such day is not a Business Day, the next preceding
Business Day).

 

“L/C Fee” has the meaning specified in Section 2.3(i).

 

16

--------------------------------------------------------------------------------


 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.6.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“L/C Sublimit” means an amount equal to $25,000,000.  The L/C Sublimit is part
of, and not in addition to, the Aggregate Commitments.

 

“Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender and the L/C Issuer.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and Agent.

 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, each Collateral Document and the Guaranty.

 

“Loan Parties” means, collectively, Borrower and each Person (other than Agent,
the L/C Issuer or any Lender) executing a Loan Document including, without
limitation, each Guarantor and each Person executing a Collateral Document.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of Borrower and its
Subsidiaries, taken as a whole; (b) a material

 

17

--------------------------------------------------------------------------------


 

impairment of the rights and remedies of Agent or any Lender under the Loan
Documents, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.

 

“Material Contract” means any agreement or arrangement to which any Loan Party
is a party (other than the Loan Documents) with respect to which breach,
termination, nonperformance or failure to renew could reasonably be expected to
result in the loss of 5% or more of revenue for Borrower and its Subsidiaries in
any twelve month period or could reasonably be expected to have any other
Material Adverse Effect; provided that the term “Material Contract” shall not
include any ordinary course distribution agreement that does not include
material defined purchase requirements.

 

“Material Intellectual Property License” means any Material Contract that is a
license relating to intellectual property owned, held or used by any Loan Party.

 

“Material Subsidiary” means each Subsidiary of Borrower now existing or
hereafter acquired or formed by Company which has total assets of greater than
$250,000.

 

“Maturity Date” means October 8, 2013; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.

 

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Net Asset Sale Proceeds,” with respect to any Asset Sale, means Cash payments
(including any Cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide direct costs and
expenses incurred in connection with such Asset Sale, including (i) sale, use or
other transaction taxes and income taxes paid or payable by Borrower or any of
its Subsidiaries as a direct result thereof (provided that with respect to
income taxes that are payable by Borrower or such Subsidiary, the amount shall
be limited to income taxes reasonably estimated to be actually payable by
Borrower or such Subsidiary within two years of the date of such Asset Sale as a
result of any gain recognized in connection with such Asset Sale) and
(ii) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Loans) that is (a) secured by a
Lien on the stock or assets in

 

18

--------------------------------------------------------------------------------


 

question and that is required to be repaid under the terms thereof as a result
of such Asset Sale and (b) actually paid at the time of receipt of such Cash
payment to a Person that is not an Affiliate of any Loan Party or of any
Affiliate of a Loan Party.

 

“Net Insurance/Condemnation Proceeds” means any Cash payments or proceeds
received by Borrower or any of its Subsidiaries (i) under any business
interruption or casualty insurance policy in respect of a covered loss
thereunder or (ii) as a result of the taking of any assets of Borrower or any of
its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case net of any
bona fide direct costs and expenses incurred by Borrower or any of its
Subsidiaries in connection with any such event described in clause (i) or
(ii) above, including (a) any actual third party costs and expenses (including
reasonable legal fees and expenses) incurred in connection with the adjustment
or settlement of any claims of Borrower or such Subsidiary in respect thereof,
(b) sale, use or other transaction taxes and income taxes paid or payable by
Borrower or any of its Subsidiaries as a direct result thereof (provided that
with respect to income taxes that are payable by Borrower or such Subsidiary,
the amount shall be limited to income taxes reasonably estimated to be actually
payable by Borrower or such Subsidiary within two years of the date of such
event as a result of any gain recognized in connection with such event) and
(c) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Loans) that is (A) secured by a
Lien on the stock or assets in question and that is required to be repaid under
the terms thereof as a result of such event and (B) actually paid at the time of
receipt of such Cash payment to a Person that is not an Affiliate of any Loan
Party or of any Affiliate of a Loan Party.

 

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
arising under any Secured Hedge Agreements, Secured Cash Management Agreements
or otherwise with respect to any Loan or Letter of Credit, in each case, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or

 

19

--------------------------------------------------------------------------------


 

organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“OSC” means Osteo Sciences Corporation, an Oregon corporation.

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes arising from any payment made hereunder or under
any other Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

 

“Participant” has the meaning specified in Section 10.6(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Permitted Acquisition” means an Acquisition with respect to which all of the
following conditions shall have been satisfied (or Requisite Lenders shall have
otherwise approved such Acquisition):

 

(a)           the Person, division or business being acquired (the “Target”)
shall be in such lines of business such that Borrower will be in compliance with
Section 7.7 after giving effect to such Acquisition; provided that this clause
(a) shall not apply to the extent no Person, division or business is being
acquired in connection with such Acquisition;

 

(b)           such Acquisition shall not be a Hostile Acquisition;

 

(c)           the assets so acquired shall be transferred free and clear of any
Liens (except to the extent permitted by Section 7.1), no Indebtedness shall be
incurred, guaranteed, assumed or consolidated in connection with such
Acquisition (except to the extent permitted by Section 7.3), and, if assets so
acquired shall be owned by a Subsidiary (after giving effect to such
Acquisition),  Agent shall have received Lien searches reasonably satisfactory
to Agent with respect to the assets of, and Equity Interests in, any business
being acquired

 

20

--------------------------------------------------------------------------------


 

(d)           the Total Consideration paid or payable with respect to such
Acquisition (excluding consideration paid or payable with Equity Interests of
Borrower) shall not exceed $50,000,000;

 

(e)           before and after giving effect to such Acquisition, (i) all
representations and warranties contained in the Loan Documents shall be true and
correct on and as of the date of consummation of such Acquisition and (ii) no
Default or Event of Default shall exist, including with respect to the covenants
contained in Section 6.12, before and after giving effect to such Acquisition,
based on the financial statements most recently delivered to Agent pursuant to
Sections 6.1(a) or 6.1(b) as adjusted on a pro forma basis including the Target
based on pro forma assumptions reasonably acceptable to Agent;

 

(f)            Agent shall have received a First Priority Lien in substantially
all of the personal property and mixed property assets being acquired (except
for Liens securing Indebtedness permitted under Section 7.3(e)) and all filings,
recordings and other actions with respect thereto shall be reasonably
satisfactory in form and substance to Agent and, in the case of an Acquisition
of the type described in clauses (b) or (c) of the definition thereof, Agent
shall have received an opinion of counsel in each applicable jurisdiction
reasonably satisfactory to it to the effect that Agent has been granted a
perfected security interest in such assets and as to such other matters as Agent
may reasonably require;

 

(g)           to the extent any representation or warranty herein makes
reference to one or more of the Schedules to this Agreement, Borrower shall make
revisions to such Schedules, in each case as of the date of the consummation of
such Acquisition and notwithstanding that such representation or warranty may
expressly state that it is made as of an earlier date, reasonably acceptable to
Agent, solely to take into account the consummation of such Acquisition;

 

(h)           Borrower and its Subsidiaries shall have obtained all material
permits, licenses, authorizations or consents from all Governmental Authorities
and all material consents of other Persons, in each case that are necessary in
connection with such proposed Acquisition or the continued operation of the
business being acquired in such proposed Acquisition, prior to or concurrently
with the consummation thereof, and each of the foregoing shall be in full force
and effect;

 

(i)            subject to the waiver by Required Lenders in their reasonable
discretion, all applicable waiting periods with respect to such proposed
Acquisition shall have expired without any action being taken or threatened by
any competent authority which would restrain, prevent or otherwise impose
adverse conditions on such Acquisition (including the
Pre-Merger/Hart-Scott-Rodino Act, as amended), and no action, request for stay,
petition for review or rehearing, reconsideration or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable Governmental
Authority to take action to set aside its consent on its own motion shall have
expired;

 

(j)            Agent shall have received a certificate from Borrower’s insurance
broker or other evidence satisfactory to it that all insurance required to be
maintained pursuant to Section 6.7 is in full force and effect with respect to
any tangible assets being acquired in such

 

21

--------------------------------------------------------------------------------


 

Acquisition and that Agent on behalf of the Lenders has been named as additional
insured, mortgagee and loss payee thereunder to the extent required under
Section 6.7;

 

(k)           after giving effect to such Acquisition, the sum of (i) the amount
by which the Aggregate Commitments exceeds Total Outstandings plus (ii) the
amount of cash held by Borrower and its Subsidiaries, shall equal at least
$25,000,000;

 

(l)            such Acquisition shall be made by Borrower or a wholly-owned
Subsidiary of Borrower and if such Acquisition involves acquisition of the
Equity Interests of any Person, such Acquisition shall be for 100% of the
outstanding Equity Interests of such Person and such Person shall be a Person
incorporated or organized under the laws of the United States of America or any
state thereof;

 

(m)          to the extent that the Target has rights to any Medicare or
Medicaid receivables, prior to the closing of such Acquisition, (i) Borrower
shall have given prior written notice of such to Agent and Lenders and
(ii) Borrower shall have complied with Section 6.20 with respect to such
Acquisition and Target; and

 

(n)           (i) at least ten Business Days prior to the closing of such
Acquisition, Borrower shall have delivered to Agent and each Lender all
available financial statements of the Target (provided that this clause
(i) shall not apply to the extent no Person, division or business is being
acquired in connection with such Acquisition (whether directly or pursuant to a
merger, consolidation or other combination)) and, if requested by Agent or any
Lender, (ii) within five Business Days prior to the closing of such Acquisition,
Borrower shall have delivered to Agent and any Lender, such other documents and
agreements relating to such Acquisition as Agent or such Lender may reasonably
request, and (iii) on or prior to the closing date of such Acquisition, Borrower
shall have delivered to Agent and each Lender (1) a copy of the purchase
agreement pursuant to which such Acquisition will be consummated, (2) unless
waived by Agent in its reasonable discretion, a consent to the assignment of
such purchase agreement to Agent for collateral purposes, which consent shall be
in form and substance satisfactory to Agent; (3) a copy of each material
services agreement, consulting agreement, lease, credit or financing agreement
or other material agreement relating to such Acquisition to be in effect after
the consummation of such Acquisition, (4) unless waived by Agent in its
reasonable discretion, if an opinion of counsel to the sellers is obtained by
any Loan Party in connection with such Acquisition, the same opinion also
addressed to Agent and the Lenders or a letter permitting them to rely thereon,
(5) such other information or reports as Agent may reasonably request with
respect to such Acquisition, and (6) an executed officer’s certificate in form
and substance reasonably satisfactory to Agent and Requisite Lenders certifying
that such Acquisition satisfies all of the conditions set forth in this
definition and attaching thereto a Compliance Certificate.

 

“Permitted Stock Repurchase” means Borrower’s purchase, redemption or other
acquisition of the shares of its common stock for solely cash consideration (a
“Stock Repurchase”) with respect to which all of the following conditions shall
have been satisfied:

 

(a)           both before and after giving effect to such Stock Repurchase, no
Default or Event of Default shall exist or shall be caused thereby;

 

22

--------------------------------------------------------------------------------


 

(b)           Borrower and its Subsidiaries shall be in actual and pro forma
compliance with the covenants contained in Section 6.12 before and after giving
effect to such Stock Repurchase, and upon the request of Agent, Borrower shall
have delivered to Agent a Compliance Certificate demonstrating such compliance
and a certificate executed by a Responsible Officer of Borrower certifying as to
compliance with clauses (a) and (c) of this definition; and

 

(c)           after giving effect to such Stock Repurchase, the sum of (i) the
amount by which the Aggregate Commitments exceeds Total Outstandings plus
(ii) the amount of cash held by Borrower and its Subsidiaries shall equal at
least $25,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Pledged Collateral” has the meaning given such term in the Security Agreement.

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.2 or the Aggregate Commitments have expired, then the Pro
Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.  The initial Pro Rata
Share of each Lender is set forth opposite the name of such Lender on Schedule
2.1 or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

 

“Real Property Asset” means, at any time of determination, any interest then
owned by any Loan Party in any real property.

 

“Register” has the meaning specified in Section 10.6(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a L/C Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

23

--------------------------------------------------------------------------------


 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.2, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided further that
(i) if at any time there are only two Lenders, then Required Lenders must
comprise both of such Lenders and (ii) if at any time there are three or more
Lenders, then Required Lenders must comprise at least three Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof) or any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to any Subordinated Indebtedness.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.

 

“Secured Parties” means, collectively, Agent, the Lenders, the L/C Issuer, the
Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed by
the Agent from time to time pursuant to Section 9.5, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.

 

“Securities Account” means an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.

 

“Security Agreement” means the Security Agreement by and among Borrower,
Guarantors, the Agent and each of the other grantors party thereto executed and
delivered on the

 

24

--------------------------------------------------------------------------------


 

Closing Date, substantially in the form of Exhibit F annexed hereto, as such
Security Agreement may thereafter be amended, supplemented or otherwise modified
from time to time.

 

“Solvency Certificate” means an officer’s certificate of each Loan Party
substantially in the form of Exhibit J with appropriate attachments.

 

“Solvent”, with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the tangible and
intangible property of such Person, including Equity Interests owned by such
Person, is (1) greater than the total amount of liabilities (including
contingent liabilities) of such Person and (2) not less than the amount that
will be required to pay the probable liabilities on such Person’s then existing
debts as they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or reasonably believe that it will incur, debts beyond its ability to pay
such debts as they become due; and (ii) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Stock Repurchase” has the meaning set forth in the definition of “Permitted
Stock Repurchase”.

 

“Subordinated Indebtedness” means unsecured Indebtedness incurred by Borrower or
any Subsidiary, the terms of which Indebtedness (including the covenants, events
of default and  subordination provisions thereof) and all documentation relating
thereto shall be in form and substance satisfactory to Agent and Required
Lenders, it being understood that there shall be no payments of any kind
thereunder (other than payment of scheduled interest, the amounts and frequency
of which are acceptable to Agent and other Required Lenders and other payments
(if any) acceptable to Agent and Required Lenders)  prior to the seventeen month
anniversary after the Maturity Date then in effect and all payments thereunder
shall be subordinated in right of payment to the Obligations pursuant to
subordination provisions acceptable to Agent and Required Lenders in their sole
discretion.

 

“Subordinated Liabilities” means liabilities subordinated to the Obligations in
a manner acceptable to Agent in its sole discretion.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

 

25

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor” or “Guarantor” means, collectively, Pacific
Biotech, Inc., a California corporation, Metra Biosystems, Inc., a California
corporation, Osteo Sciences Corporation, an Oregon corporation and Litmus
Concepts, Inc., a California corporation, and any other Subsidiary of Borrower
that executes and delivers a counterpart of the Guaranty from time to time after
the Closing Date in accordance with Section 6.13.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.4.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.4(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.4(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or

 

26

--------------------------------------------------------------------------------


 

possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Consideration” means, with respect to any Acquisition, (without
duplication) the sum of (a) the total amount of cash paid in connection with
such Acquisition, (b) all Indebtedness incurred in connection with such
Acquisition, (c) the amount of direct and contingent liabilities assumed in
connection with such Acquisition (excluding normal trade payables, accruals and
indemnities), (d) the amount of Indebtedness payable to the seller in connection
with such Acquisition and (e) the amounts paid or to be paid under any covenant
not to compete, consulting agreements, “earn-up” or “earn-out” agreements and
other deferred or contingent payment obligations in connection with such
Acquisition, as reasonably estimated by Borrower and satisfactory to the Agent
in its reasonable discretion.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.3(c)(i).

 

1.2          Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any

 

27

--------------------------------------------------------------------------------


 

reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.3          Accounting Terms.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
Borrower or the Required Lenders shall so request, Agent, Lenders and Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Borrower shall provide to Agent and Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

1.4          Rounding.  Any financial ratios required to be maintained by
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

28

--------------------------------------------------------------------------------


 

1.5          Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

 

1.6          Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

ARTICLE II  THE COMMITMENTS AND CREDIT EXTENSIONS.

 

2.1          Committed Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount
of the Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, Borrower may borrow under this Section 2.1,
prepay under Section 2.5, and reborrow under this Section 2.1.  Committed Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

The amount of each Lender’s Commitment is set forth opposite its name on
Schedule 2.1 annexed hereto and the original Aggregate Commitment is
$120,000,000; provided that the amount of the Commitments of each Lender shall
be adjusted to give effect to any assignments of such Commitments pursuant to
Section 10.6 and shall be reduced from time to time by the amount of any
reductions thereto made pursuant to Section 2.5 or Section 2.6.  Each Lender’s
Commitment shall expire immediately and without further action on the Maturity
Date and all Loans and all other amounts owed hereunder with respect to the
Loans and the Commitments shall be paid in full no later than that date.

 

2.2          Borrowings, Conversions and Continuations of Committed Loans.

 

(a)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon Borrower’s irrevocable notice to Agent, which may be given by
telephone.  Each such notice must be received by Agent not later than 8:00 a.m.
(i) three Business Days (in the case of Eurodollar Rate Loans) prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Committed
Loans, and (ii) on the requested date of any Borrowing of Base Rate Committed
Loans.  Each telephonic notice by Borrower pursuant to this Section 2.2(a) must
be confirmed promptly by delivery to Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of Borrower.  Each
Borrowing of, conversion

 

29

--------------------------------------------------------------------------------


 

to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.3(c) and 2.4(c), each Borrowing of or conversion to Base
Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.  Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans. 
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans.  If Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

 

(b)           Following receipt of a Committed Loan Notice, Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by Borrower, Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection. 
In the case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to Agent in immediately available funds at Agent’s
Office not later than 10:00 a.m. on the Business Day specified in the applicable
Committed Loan Notice.  Upon satisfaction of the applicable conditions set forth
in Section 4.2 (and, if such Borrowing is the initial Credit Extension,
Section 4.1), Agent shall make all funds so received available to Borrower in
like funds as received by Agent either by (i) crediting the account of Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) Agent by Borrower; provided, however, that if, on
the date the Committed Loan Notice with respect to such Borrowing is given by
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing first, shall be applied, to the payment in full of any such L/C
Borrowings, and second, shall be made available to Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and during the existence of an Event of
Default, the Required Lenders may demand that any or all of the then outstanding
Eurodollar Rate Loans be converted immediately to Base Rate Loans and Borrower
agrees to pay all amounts due under Section 3.5 in accordance with the terms
thereof due to any such conversion.

 

30

--------------------------------------------------------------------------------


 

(d)           Agent shall promptly notify Borrower and Lenders of the interest
rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate.  The determination of the Eurodollar Rate
by Agent shall be conclusive in the absence of manifest error.  At any time that
Base Rate Loans are outstanding, Agent shall notify Borrower and the Lenders of
any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than 6 Interest
Periods in effect with respect to Committed Loans.

 

2.3          Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.3, (1) from time to time on any Business Day during the period from
the Closing Date until the L/C Expiration Date, to issue Letters of Credit for
the account of Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of Borrower or
its Subsidiaries and any drawings thereunder; provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall not
exceed such Lender’s Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the L/C Sublimit.  Each request by Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by Borrower that the L/C Credit Extension so requested complies
with the conditions set forth in the proviso to the preceding sentence.  Within
the foregoing limits, and subject to the terms and conditions hereof, Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.

 

(ii)           The L/C Issuer shall not issue any Letter of Credit, if:

 

(A)          subject to Section 2.3(b)(iv), the expiry date of such requested
commercial Letter of Credit would occur more than twelve months after the date
of issuance or last extension or such standby Letter of Credit would occur more
than twenty-four months after the date of

 

31

--------------------------------------------------------------------------------


 

issuance or last extension, unless the Required Lenders have approved such
expiry date; or

 

(B)           the expiry date of such requested Letter of Credit would occur
after the L/C Expiration Date, unless all the Lenders have approved such expiry
date.

 

(C)           the expiry date of such requested Letter of Credit would occur
after the Maturity Date, unless Borrower shall have Cash Collateralized 105% of
the maximum aggregate L/C Obligations of such Letter of Credit upon the issuance
of such Letter of Credit.

 

(iii)          The L/C Issuer shall be under no obligation to issue any Letter
of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)                                the issuance of such Letter of Credit would
violate any Laws or one or more policies of the L/C Issuer;

 

(C)           except as otherwise agreed by Agent and the L/C Issuer, such
Letter of Credit is in an initial stated amount less than $100,000, in the case
of a commercial Letter of Credit, or $500,000, in the case of a standby Letter
of Credit;

 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars; or

 

(E)           a default of any Lender’s obligations to fund under
Section 2.3(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender.

 

32

--------------------------------------------------------------------------------


 

(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)          The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)       Procedures for Issuance and Amendment of Letters of Credit; Extension
of Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of Borrower delivered to the L/C Issuer (with a copy to
Agent) in the form of a L/C Application, appropriately completed and signed by a
Responsible Officer of Borrower.  Such L/C Application must be received by the
L/C Issuer and Agent not later than 8:00 a.m. at least two Business Days (or
such later date and time as Agent and the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be.  In the case of a request for an initial
issuance of a Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the L/C Issuer:  (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment; and (D) such other matters as the L/C
Issuer may require.  Additionally, Borrower shall furnish to the L/C Issuer and
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or Agent may require.

 

33

--------------------------------------------------------------------------------


 

(ii)           Promptly after receipt of any L/C Application at the address set
forth in Section 10.2 for receiving L/C Applications and related correspondence,
the L/C Issuer will confirm with Agent (by telephone or in writing) that Agent
has received a copy of such L/C Application from Borrower and, if not, the L/C
Issuer will provide Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Lender, Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of Borrower (or the applicable Subsidiary) or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices.  Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Letter of Credit.

 

(iii)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to Borrower and Agent
a true and complete copy of such Letter of Credit or amendment.

 

(iv)          If Borrower so requests in any applicable L/C Application, the L/C
Issuer may, in its sole and absolute discretion, agree to issue a standby Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, Borrower shall not be required to make a specific request to the
L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the L/C Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.3(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from Agent that the Required Lenders
have elected not to permit such extension or (2) from Agent, any Lender or any
Loan Party that one or more of the applicable conditions specified in
Section 4.2 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

 

34

--------------------------------------------------------------------------------


 

(v)           If Borrower so requests in any applicable L/C Application, the L/C
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”).  Unless otherwise directed by the L/C Issuer, Borrower shall
not be required to make a specific request to the L/C Issuer to permit such
reinstatement.  Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit.  Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from Agent that the Required Lenders have elected
not to permit such reinstatement or (B) from Agent, any Lender or Borrower that
one or more of the applicable conditions specified in Section 4.2 is not then
satisfied (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.

 

(c)       Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify
Borrower and Agent thereof.  Not later than 11:00 a.m. on the Business Day after
the date of any payment by the L/C Issuer under a Letter of Credit (each such
date of payment, an “Honor Date”), Borrower shall reimburse the L/C Issuer
through Agent in an amount equal to the amount of such drawing plus accrued
interest on the amount of such drawing (which interest shall accrue from the
Honor Date to the time of reimbursement as if the amount of such drawing were a
Base Rate Loan).  If Borrower fails to so reimburse the L/C Issuer by such time,
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof.  In such event, Borrower shall be deemed to
have requested a Committed Borrowing of Base Rate Loans to be disbursed on the
Business Day after the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.2 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section 4.2
(other than the delivery of a Committed Loan Notice).  Any notice given by the
L/C Issuer or Agent pursuant to this Section 2.3(c)(i) may be given by telephone
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

35

--------------------------------------------------------------------------------


 

(ii)           Each Lender (including a Lender acting as L/C Issuer) shall upon
any notice pursuant to Section 2.3(c)(i) make funds available to Agent for the
account of the L/C Issuer at the Agent’s Office in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 11:00 a.m. on the Business
Day specified in such notice by Agent, whereupon, subject to the provisions of
Section 2.3(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to Borrower in such amount.  Agent shall
remit the funds so received to the L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.2 cannot be satisfied or for any other reason, Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Lender’s payment to Agent for
the account of the L/C Issuer pursuant to Section 2.3(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.3.

 

(iv)          Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.3(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Pro Rata Share of
such amount shall be solely for the account of the L/C Issuer.

 

(v)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.3(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.3(c) is subject to the conditions set forth in Section 4.2 (other than
delivery by Borrower of a Committed Loan Notice).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)          If any Lender fails to make available to Agent for the account of
the L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.3(c) by the time specified in
Section 2.3(c)(ii), the L/C Issuer shall be entitled to recover from such Lender
(acting through Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is

 

36

--------------------------------------------------------------------------------


 

immediately available to the L/C Issuer at a rate per annum equal to the greater
of the Federal Funds Rate and a rate determined by the L/C Issuer in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Lender (through Agent) with respect to any amounts owing under
this clause (vi) shall be conclusive absent manifest error.

 

(d)       Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.3(c), if Agent receives for
the account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by Agent), Agent will
distribute to such Lender its Pro Rata Share thereof in the same funds as those
received by Agent.

 

(ii)           If any payment received by Agent for the account of the L/C
Issuer pursuant to Section 2.3(c)(i) is required to be returned under any of the
circumstances described in Section 10.5 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Lender shall pay to
Agent for the account of the L/C Issuer its Pro Rata Share thereof on demand of
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Lenders under
this clause shall survive payment in full of the Obligations and the termination
of this Agreement.

 

(e)           Obligations Absolute.  The obligation of Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

37

--------------------------------------------------------------------------------


 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the L/C Issuer.  Borrower shall be conclusively deemed to
have waived any such claim against the L/C Issuer and its correspondents unless
such notice is given as aforesaid.

 

(f)        Role of L/C Issuer.  Each Lender and Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. 
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.3(e); provided,
however, that anything in such clauses to the contrary notwithstanding, Borrower
may have a claim against the L/C Issuer, and the L/C Issuer may be liable to
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by Borrower which Borrower proves
were

 

38

--------------------------------------------------------------------------------


 

caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)           Cash Collateral.  Upon the request of Agent, (i) if the L/C Issuer
has honored any full or partial drawing request under any Letter of Credit and
such drawing has resulted in an L/C Borrowing, or (ii) if, as of the L/C
Expiration Date, any L/C Obligation for any reason remains outstanding, Borrower
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations.  Sections 2.3(a), 2.5 and 8.2(c) set forth certain
additional requirements to deliver Cash Collateral hereunder.  For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to Agent and the L/C Issuer (which documents are
hereby consented to by Lenders).  Derivatives of such term have corresponding
meanings.  Borrower hereby grants to Agent, for the benefit of the L/C Issuer
and Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing.  Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  If at any time Agent determines that any funds held as Cash Collateral
are subject to any right or claim of any Person other than Agent or that the
total amount of such funds is less than the aggregate Outstanding Amount of all
L/C Obligations, Borrower will, forthwith upon demand by Agent, pay to Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the L/C Issuer.

 

(h)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and Borrower when a Letter of Credit is issued, (i) the
rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

 

(i)            L/C Fees.  Borrower shall pay to Agent for the account of each
Lender in accordance with its Pro Rata Share an L/C fee (the “L/C Fee”) (i) for
each commercial Letter of Credit equal to the then applicable commercial letter
of credit fees of the L/C Issuer then in effect, and (ii) for each standby
Letter of Credit equal to the Applicable Rate times the daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit).  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.6.  L/C Fees shall be (i) computed on a

 

39

--------------------------------------------------------------------------------


 

quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the L/C
Expiration Date and thereafter on demand.  If there is any change in the
Applicable Rate during any quarter, the daily maximum amount available to be
drawn under each standby Letter of Credit shall be computed and multiplied by
the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all L/C Fees shall accrue at the Default Rate.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to (i) each commercial Letter of Credit, at the rate
specified in the Fee Letter, computed on the amount of such Letter of Credit,
and payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between Borrower and the L/C Issuer, computed on the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears.  Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
L/C Expiration Date and thereafter on demand.  For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.6.  In
addition, Borrower shall pay directly to the L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect.  Such individual customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(l)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of
Borrower, and that Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

2.4               Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.4, to make loans (each such loan, a
“Swing Line Loan”) to Borrower from time

 

40

--------------------------------------------------------------------------------


 

to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Pro Rata Share of the Outstanding Amount of Committed Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Commitment, and provided,
further, that Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan.  Within the foregoing limits, and
subject to the other terms and conditions hereof, Borrower may borrow under this
Section 2.4, prepay under Section 2.5, and reborrow under this Section 2.4. 
Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of
a Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon Borrower’s irrevocable notice to the Swing Line Lender and Agent, which may
be given by telephone. Each such notice must be received by the Swing Line
Lender and Agent not later than 10:00 a.m. on the requested borrowing date, and
shall specify (i) the amount to be borrowed, which shall be a minimum of
$500,000, and (ii) the requested borrowing date, which shall be a Business Day. 
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with Agent (by telephone or in writing) that
Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (by telephone or in writing)
from Agent (including at the request of any Lender) prior to 11:00 a.m. on the
date of the proposed Swing Line Borrowing (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.4(a), or (B) that one or more
of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 12:00 noon on the borrowing date specified in such Swing Line
Loan Notice, make the amount of its Swing Line Loan available to Borrower.

 

(c)       Refinancing of Swing Line Loans.

 

(i)             The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Committed Loan in an amount equal to such Lender’s Pro Rata
Share of the amount of Swing Line Loans then outstanding.  Such request shall be
made in writing (which written request shall be deemed to be a Committed Loan

 

41

--------------------------------------------------------------------------------


 

Notice for purposes hereof) and in accordance with the requirements of
Section 2.2, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Commitments and the conditions set forth in Section 4.2.  The
Swing Line Lender shall furnish Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to Agent.  Each Lender shall
make an amount equal to its Pro Rata Share of the amount specified in such
Committed Loan Notice available to Agent in immediately available funds for the
account of the Swing Line Lender at Agent’s Office not later than 10:00 a.m. on
the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.4(c)(ii), each Lender that so makes funds available shall be deemed to
have made a Base Rate Committed Loan to Borrower in such amount.  Agent shall
remit the funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.4(c)(i), the request for
Base Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to Agent for the account of the Swing Line Lender pursuant to
Section 2.4(c)(i) shall be deemed payment in respect of such participation.

 

(iii)          If any Lender fails to make available to Agent for the account of
the Swing Line Lender any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.4(c) by the time specified in
Section 2.4(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be.  A certificate of the Swing Line Lender submitted to any Lender
(through Agent) with respect to any amounts owing under this clause (iii) shall
be conclusive absent manifest error.

 

(iv)          Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of

 

42

--------------------------------------------------------------------------------


 

the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.4(c) is subject to the conditions set
forth in Section 4.2.  No such funding of risk participations shall relieve or
otherwise impair the obligation of Borrower to repay Swing Line Loans, together
with interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share thereof in the same funds as those
received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.5
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Pro Rata
Share thereof on demand of Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Rate.  Agent will make such demand upon the request of the Swing
Line Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.4 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

2.5          Prepayments.

 

(a)           Voluntary Prepayments.  Borrower may, upon notice to Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; but with accrued interest thereon and any amounts
due under Section 3.5, provided that (i) such notice must be received by Agent
not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Committed Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $500,000 in excess
thereof; and (iii) any prepayment of Base Rate Committed Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount

 

43

--------------------------------------------------------------------------------


 

of such prepayment and the Type(s) of Committed Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans. 
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment.  If such
notice is given by Borrower, Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.5.  Each such prepayment shall be applied to the Committed Loans of
Lenders in accordance with their respective Pro Rata Shares.

 

(b)           Borrower may, upon notice to the Swing Line Lender (with a copy to
Agent), at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Swing Line Lender and Agent not later than 1:00 p.m. on the
date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by Borrower, Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

 

(c)           Mandatory Prepayments from Excess Utilization.  If for any reason
the Total Outstandings at any time exceed the Aggregate Commitments then in
effect, Borrower shall immediately prepay Loans but with accrued interest
thereon and any amounts due under Section 3.5, and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.5(c) unless after the prepayment in full of the Loans
the Total Outstandings exceed the Aggregate Commitments then in effect.

 

(d)           Mandatory Prepayments and Mandatory Reductions of Commitments. 
The Loans shall be prepaid and/or the Aggregate Commitments shall be permanently
reduced in the amounts and under the circumstances set forth below, and all such
prepayments and/or reductions to be applied as set forth below or as more
specifically provided in Section 2.5(e)(ii):

 

(i)            Mandatory Prepayments and Reductions From Net Asset Sale
Proceeds.  No later than the date of receipt by Borrower or any of its
Subsidiaries of any Net Asset Sale Proceeds in respect of any Asset Sale,
Borrower shall either (1) prepay Loans and/or permanently reduce the Aggregate
Commitments in accordance with Section 2.5(e)(ii), in each case, in an aggregate
amount equal to such Net Asset Sale Proceeds or (2), so long as no Default or
Event of Default shall have occurred and be continuing and to the extent that
the aggregate Net Asset Sale Proceeds from the Closing Date through the date of
determination that are so reinvested or proposed to be so reinvested under this
Section 2.5(d)(i) do not exceed $3,000,000, deliver to Agent an officer’s
certificate setting forth (x) that portion of such Net Asset Sale Proceeds that
Borrower or such Subsidiary intends to reinvest in equipment or other productive
assets of the general type used in the business of Borrower and its Subsidiaries
within 180 days of such date of receipt and (y) the proposed use of such portion
of the Net Asset Sale Proceeds

 

44

--------------------------------------------------------------------------------


 

and such other information with respect to such reinvestment as Agent may
reasonably request, and Borrower shall, or shall cause one or more of its
Subsidiaries to, promptly and diligently apply such portion to such reinvestment
purposes; provided, however, that, pending such reinvestment, such portion of
the Net Asset Sale Proceeds shall be applied to prepay outstanding Loans
(without a reduction in the Aggregate Commitments) to the full extent thereof. 
In addition, Borrower shall, no later than 180 days after receipt of such Net
Asset Sale Proceeds that have not theretofore been applied to the Obligations
hereunder or that have not been so reinvested as provided above, make an
additional prepayment of the Loans (and/or the Aggregate Commitments shall be
permanently reduced) as set forth above in the full amount of all such Net Asset
Sale Proceeds.

 

(ii)           Prepayments and Reductions from Net Insurance/Condemnation
Proceeds.  No later than three (3) Business Days following the date of receipt
by Agent, Borrower or any of its Subsidiaries of any Net Insurance/Condemnation
Proceeds that are required to be applied to prepay the Loans and/or reduce the
Aggregate Commitments pursuant to Section 6.6(b), Borrower shall either
(1) prepay Loans and/or permanently reduce the Aggregate Commitments in
accordance with Section 2.5(e)(ii), in each case, in an aggregate amount equal
to such Net Insurance/Condemnation Proceeds or (2), so long as no Default or
Event of Default shall have occurred and be continuing and to the extent that
the aggregate Net Insurance/Condemnation Proceeds from the Closing Date through
the date of determination that are so reinvested or proposed to be so reinvested
under this Section 2.5(d)(ii) or under Section 6.6(b)(ii) do not exceed
$10,000,000, deliver to Agent an officer’s certificate setting forth (x) that
portion of such Net Insurance/Condemnation Proceeds that Borrower or such
Subsidiary intends to reinvest in equipment or other productive assets of the
general type used in the business of Borrower and its Subsidiaries within 180
days of such date of receipt and (y) the proposed use of such portion of the Net
Insurance/Condemnation Proceeds and such other information with respect to such
reinvestment as Agent may reasonably request, and Borrower shall, or shall cause
one or more of its Subsidiaries to, promptly and diligently apply such portion
to such reinvestment purposes; provided, however, that, pending such
reinvestment, such portion of the Net Insurance/Condemnation Proceeds shall be
applied to prepay outstanding Loans (without a reduction in the Aggregate
Commitments) to the full extent thereof.  In addition, Borrower shall, no later
than 180 days after receipt of such Net Insurance/Condemnation Proceeds that
have not theretofore been applied to the Obligations hereunder or that have not
been so reinvested as provided above, make an additional prepayment of the Loans
(and/or the Aggregate Commitments shall be permanently reduced) as set forth
above in the full amount of all such Net Insurance/Condemnation Proceeds.

 

(e)           Application of Prepayments and Reductions of Aggregate
Commitments.

 

45

--------------------------------------------------------------------------------


 

(i)            Application of Voluntary Prepayments by Type of Loans.  Any
voluntary prepayments pursuant to Section 2.5(a) shall be applied as specified
by Borrower in the applicable notice of prepayment; provided that in the event
Borrower fails to specify the Type of Loans to which any such prepayment shall
be applied, such prepayment shall be applied to repay Base Rate Loans to the
full extent thereof before application to Eurodollar Rate Loans, in each case in
a manner that minimizes the amount of any payment required to be made by
Borrower pursuant to Section 3.5.

 

(ii)           Application of Mandatory Prepayments by Type of Loans.  Except as
provided in Section 2.5(c), any amount required to be applied as a mandatory
prepayment of the Loans and/or a reduction of the Aggregate Commitments shall be
applied first to prepay the Loans to the full extent thereof and to permanently
reduce the Aggregate Commitments by the amount of such prepayment, and second,
to the extent of any remaining portion of such amount, to further permanently
reduce the Aggregate Commitments to the full extent thereof.  Any mandatory
prepayments pursuant to this Section 2.5 shall be applied as specified by
Borrower in written notice to Agent; provided that in the event Borrower fails
to specify the Type of Loan to which any such prepayment shall be applied, such
prepayment shall be applied to repay Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner that
minimizes the amount of any payment required to be made by Borrower pursuant to
Section 3.5.  Any mandatory reduction of the Aggregate Commitments pursuant to
this Section 2.5(e) shall be in proportion to each Lender’s Pro Rata Share.

 

2.6          Termination or Reduction of Commitments.  Borrower may, upon notice
to Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments; provided that (i) any such notice shall be
received by Agent not later than 8:00 a.m. five Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) Borrower shall not terminate or reduce the Aggregate Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Commitments, and (iv) if, after
giving effect to any reduction of the Aggregate Commitments, the L/C Sublimit or
the Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such
Sublimit shall be automatically reduced by the amount of such excess.  Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments.  Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Pro Rata Share. 
All fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

 

2.7          Repayment of Loans.

 

(a)           Borrower shall repay to Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.

 

46

--------------------------------------------------------------------------------


 

(b)           Borrower shall repay each Swing Line Loan on the earlier to occur
of (i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.

 

2.8          Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b)           (i)        If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.9          Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.3:

 

(a)           Commitment Fee.  Borrower shall pay to Agent for the account of
each Lender in accordance with its Pro Rata Share, a commitment fee equal to the
Applicable Rate times the actual daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Committed Loans and (ii) the
Outstanding Amount of L/C Obligations.  The commitment fee shall accrue at all
times during the Availability Period,

 

47

--------------------------------------------------------------------------------


 

including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date.  The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

 

(b)           Other Fees.

 

(i)            Borrower shall pay to the Arranger and Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

(ii)           Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.10        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)           All computations of interest for Base Rate Loans when the Base
Rate is determined by Bank of America’s “prime rate” shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year). 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day.  Each determination by Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of Borrower or for any other reason, Borrower or the
Lenders determine that (i) the Funded Debt to EBITDA Ratio as calculated by
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Funded Debt to EBITDA Ratio would have resulted in higher pricing for
such period, Borrower shall immediately and retroactively be obligated to pay to
Agent for the account of the applicable Lenders or the L/C Issuer, as the case
may be, promptly on demand by Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by Agent, any Lender or the L/C Issuer), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.  This paragraph shall
not limit the rights of Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.3(c)(iii), 2.3(i) or 2.8(b) or under Article VIII.  Borrower’s
obligations under this

 

48

--------------------------------------------------------------------------------


 

paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

 

2.11        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by Agent in the
ordinary course of business.  The accounts or records maintained by Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by Lenders to Borrower and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Agent in respect of such matters, the accounts and records of Agent shall
control in the absence of manifest error.  Upon the request of any Lender made
through Agent, Borrower shall execute and deliver to such Lender (through Agent)
a Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit.  In the event of any conflict between the
accounts and records maintained by Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of Agent shall
control in the absence of manifest error.

 

2.12        Payments Generally.

 

(a)           (i)        General.  All payments to be made by Borrower shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Agent, for the account of the respective Lenders to
which such payment is owed, at the Agent’s Office in Dollars and in immediately
available funds not later than 11:00 a.m. on the date specified herein.  Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by Agent after
11:00 a.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(ii)           Borrower Account.  On each date when the payment of any
principal, interest or fees are due hereunder or under any Note, Borrower agrees
to maintain on deposit in an ordinary checking account maintained by Borrower
with Agent (as such account shall be designated by Borrower in a written notice
to Agent from time to time, the “Borrower Account”) an amount sufficient to pay
such principal, interest or fees in full on such date.  Borrower hereby
authorizes

 

49

--------------------------------------------------------------------------------


 

Agent (A) to deduct automatically all principal, interest or fees when due
hereunder or under any Note from Borrower Account, and (B) if and to the extent
any payment of principal, interest or fees under this Agreement or any Note is
not made when due to deduct any such amount from any or all of the accounts of
Borrower maintained at Agent.  Agent agrees to provide written notice to
Borrower of any automatic deduction made pursuant to this
Section 2.12(a)(ii) showing in reasonable detail the amounts of such deduction. 
Lenders agree to reimburse Borrower based on their Pro Rata Share for any
amounts deducted from such accounts in excess of amount due hereunder and under
any other Loan Documents.

 

(b)           (i)        Funding by Lenders; Presumption by Agent.  Unless Agent
shall have received notice from a Lender prior to the proposed date of any
Committed Borrowing of Eurodollar Rate Loans (or, in the case of any Committed
Borrowing of Base Rate Loans, prior to 9:00 a.m. on the date of such Committed
Borrowing) that such Lender will not make available to Agent such Lender’s share
of such Committed Borrowing, Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.2 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.2) and may,
in reliance upon such assumption, make available to Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to Agent, then the applicable Lender
and Borrower severally agree to pay to Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by Agent in connection with the foregoing, and (B) in the case of a
payment to be made by Borrower, the interest rate applicable to Base Rate
Loans.  If Borrower and such Lender shall pay such interest to Agent for the
same or an overlapping period, Agent shall promptly remit to Borrower the amount
of such interest paid by Borrower for such period.  If such Lender pays its
share of the applicable Committed Borrowing to Agent, then the amount so paid
shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to Agent.

 

(ii)           Payments by Borrower; Presumptions by Agent.  Unless Agent shall
have received notice from Borrower prior to the date on which any payment is due
to Agent for the account of the Lenders or the L/C Issuer hereunder that
Borrower will not make such payment, Agent may assume that Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if Borrower has not in fact made such payment, then
each of the Lenders or the L/C Issuer, as the case may be, severally agrees to
repay to Agent forthwith on demand the amount so distributed to such Lender or
the L/C Issuer, in immediately available funds with interest thereon, for

 

50

--------------------------------------------------------------------------------


 

each day from and including the date such amount is distributed to it to but
excluding the date of payment to Agent, at the greater of the Federal Funds Rate
and a rate determined by Agent in accordance with banking industry rules on
interbank compensation.

 

A notice of Agent to any Lender or Borrower with respect to any amount owing
under this subsection (b) shall be conclusive, absent manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.4(c) are
several and not joint.  The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.4(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13        Sharing of Payments.  If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify Agent of such fact, and (b) purchase (for
cash at face value) participations in the Committed Loans and subparticipations
in L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

51

--------------------------------------------------------------------------------


 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).

 

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.

 

2.14        Increase in Commitments.

 

(a)           Request for Increase.  Provided there exists no Default, upon
notice to Agent (which shall promptly notify the Lenders), Borrower may from
time to time, request an increase in the Aggregate Commitments by an amount (for
all such requests) not exceeding $75,000,000; provided that (i) any such request
for an increase shall be in a minimum amount of $10,000,000, and (ii) Borrower
may make a maximum of three such requests.  At the time of sending such notice,
Borrower (in consultation with Agent) shall specify the time period within which
each Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).

 

(b)           Lender Elections to Increase.  Each Lender shall notify Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than, or less than its Pro Rata
Share of such requested increase.  Any Lender not responding within such time
period shall be deemed to have declined to increase its Commitment.

 

(c)           Notification by Agent; Additional Lenders.  Agent shall notify
Borrower and each Lender of the Lenders’ responses to each request made
hereunder.  To achieve the full amount of a requested increase and subject to
the approval of Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to Agent and its counsel.

 

(d)           Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, Agent and Borrower shall determine
the effective date (the “Increase Effective Date”) and the final allocation of
such increase.  Agent shall promptly notify Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

 

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, Borrower shall deliver to Agent a certificate of each Loan
Party dated as of the Increase Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer

 

52

--------------------------------------------------------------------------------


 

of such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (ii) in the case of
Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.5 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.1, and (B) no Default exists.  Borrower shall
prepay any Committed Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.5) to the extent necessary
to keep the outstanding Committed Loans ratable with any revised Pro Rata Shares
arising from any nonratable increase in the Commitments under this Section.

 

(f)            Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13 or 10.1 to the contrary.

 

ARTICLE III                 TAXES, YIELD PROTECTION AND ILLEGALITY.

 

3.1          Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Indemnified Taxes.  If, however, applicable Laws require
Borrower or Agent to withhold or deduct any Tax, such Tax shall be withheld or
deducted in accordance with such Laws as determined by Borrower or Agent, as the
case may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

 

(ii)           If Borrower or Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) Agent shall withhold or make such
deductions as are determined by Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) Agent,
Lender or L/C Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

53

--------------------------------------------------------------------------------


 

(b)           Payment of Other Taxes by Borrower.  Without limiting the
provisions of subsection (a) above, Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws.

 

(c)           Tax Indemnifications.  Without limiting the provisions of
subsection (a) or (b) above, Borrower shall, and does hereby, indemnify Agent,
each Lender and the L/C Issuer, and shall make payment in respect thereof within
10 days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
Borrower or Agent or paid by Agent, such Lender or the L/C Issuer, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of any such payment or liability
delivered to Borrower by a Lender or the L/C Issuer (with a copy to Agent), or
by Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.

 

(d)           Evidence of Payments.  Upon request by Borrower or Agent, as the
case may be, after any payment of Taxes by Borrower or by Agent to a
Governmental Authority as provided in this Section 3.1, Borrower shall deliver
to Agent or Agent shall deliver to Borrower, as the case may be, the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to Borrower or Agent, as
the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Each Lender shall deliver to Borrower and to Agent, at the time
or times prescribed by applicable Laws or when reasonably requested by Borrower
or Agent, such properly completed and executed documentation prescribed by
applicable Laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information that would entitle such Lender to an exemption
from, or reduction of, applicable Taxes in respect of all payments to be made to
such Lender by Borrower pursuant to this Agreement or otherwise to establish
such Lender’s status for withholding tax purposes in the applicable
jurisdiction; provided, however, that such Lender is legally entitled to
complete, execute and deliver such documentation and in such Lender’s reasonable
judgment such completion, execution or submission would not materially prejudice
the legal position of such Lender.

 

(ii)           Each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
Borrower and Agent (in such number of copies as shall be reasonably requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request

 

54

--------------------------------------------------------------------------------


 

of Borrower or Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

 

(I)            executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(II)           executed originals of Internal Revenue Service Form W-8ECI,

 

(III)         executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of  Internal Revenue Service Form W-8BEN, or

 

(V)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit Borrower or Agent to determine the
withholding or deduction required to be made.

 

(iii)          Each Lender shall promptly (A) notify Borrower and Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that Borrower or
Agent make any withholding or deduction for taxes from amounts payable to such
Lender.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall Agent have any obligation to file for or otherwise pursue
on behalf of a Lender or the L/C Issuer, or have any obligation to pay to any
Lender or the L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or the L/C Issuer, as the case may be.  If
Agent, any Lender or the L/C Issuer determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section, it shall pay to Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section with

 

55

--------------------------------------------------------------------------------


 

respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by Agent, such Lender or the L/C Issuer, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that Borrower,
upon the request of Agent, such Lender or the L/C Issuer, agrees to repay the
amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Agent, such Lender or the L/C
Issuer in the event Agent, such Lender or the L/C Issuer is required to repay
such refund to such Governmental Authority.  This subsection shall not be
construed to require Agent, any Lender or the L/C Issuer to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person.

 

3.2          Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to Borrower through Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies Agent and Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, Borrower shall, upon demand from such Lender (with a copy to
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans.  Upon any such prepayment or conversion,
Borrower shall also pay accrued interest on the amount so prepaid or converted
and all amounts due under Section 3.5 in accordance with the terms thereof due
to such prepayment or conversion.

 

3.3          Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan, does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, Agent will promptly so notify Borrower and
each Lender.  Thereafter, the obligation of Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice,
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

 

56

--------------------------------------------------------------------------------


 

3.4          Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;

 

(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.1 and any change in the rate of any Excluded Tax payable by such
Lender or the L/C Issuer); or

 

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

57

--------------------------------------------------------------------------------


 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the reason for such claim in reasonable detail and the
amount or amounts necessary to compensate such Lender or the L/C Issuer or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to Borrower shall be conclusive absent manifest
error.  Borrower shall pay such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that Borrower shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

3.5          Compensation for Losses.  Upon demand of any Lender (with a copy to
Agent) from time to time, Borrower shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by Borrower;
or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period thereof as a result of a request by Borrower
pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.  For purposes of calculating
amounts payable by Borrower to Lenders under this Section 3.5, each Lender shall
be deemed to have funded each Eurodollar Rate Loan made by it at the Eurodollar
Base Rate used in determining the Eurodollar Rate, as applicable, for such Loan
by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

58

--------------------------------------------------------------------------------


 

3.6          Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.4, or Borrower is required to pay any additional
amount to any Lender, the L/C Issuer, or any Governmental Authority for the
account of any Lender or the L/C Issuer pursuant to Section 3.1, or if any
Lender gives a notice pursuant to Section 3.2, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.1 or 3.4, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.2, as applicable, and (ii) in each case,
would not subject such Lender or the L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the L/C Issuer, as the case may be.  Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.4, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.1, Borrower may replace such Lender in accordance with Section 10.13.

 

3.7          Survival.  All of Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of Agent.

 

ARTICLE IV  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS.

 

4.1          Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a)           Closing Documents.  Agent’s receipt of the following, each of
which shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to Agent and each of the Lenders:

 

(i)            executed counterparts of this Agreement and the other Loan
Documents, sufficient in number for distribution to Agent, each Lender and
Borrower;

 

(ii)           a Note executed by Borrower in favor of each Lender requesting a
Note;

 

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Agent may require evidencing the identity, authority and capacity of
each

 

59

--------------------------------------------------------------------------------


 

Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

 

(iv)          such documents and certifications as Agent may reasonably require
to evidence that each Loan Party is duly organized or formed (including copies
of Organization Documents of each Loan Party certified by the Secretary of State
of its jurisdiction of incorporation), and that each Loan Party is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

(v)           a favorable opinion of counsel to the Loan Parties substantially
in the form of Exhibits K annexed hereto acceptable to Agent addressed to Agent
and each Lender, as to the matters set forth in such Exhibits and such other
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request;

 

(vi)          a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vii)         a certificate signed by a Responsible Officer of Borrower
certifying (A) that the conditions specified in Sections 4.2(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since
June 30, 2008 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

 

(viii)        evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect and that Agent on behalf
of Lenders has been named as additional insured and/or loss payee thereunder to
the extent required under Section 6.7;

 

(ix)           a duly completed Compliance Certificate as of June 30, 2008,
signed by a Responsible Officer of Borrower;

 

(x)            evidence that (A) all commitments under the Credit Agreement
dated as of January 31, 2005 among Borrower, Bank of America, as agent and l/c
issuer and the lenders from time to time party thereto (as amended, the
“Existing Credit Agreement”) have been or concurrently with the Closing Date are
being terminated pursuant to a payoff letter in form and substance satisfactory
to Agent, (B) all outstanding amounts thereunder have been or concurrently with
the Closing Date are being paid in full, (C) any Liens securing obligations
under the

 

60

--------------------------------------------------------------------------------


 

Existing Credit Agreement have been or concurrently with the Closing Date are
being released, and (D) arrangements satisfactory to Agent have been made with
respect to any letters of credit outstanding thereunder;

 

(xi)           an officers’ certificate of each Loan Party dated the Closing
Date, substantially in the form of Exhibit J annexed hereto and with appropriate
attachments, in each case demonstrating that, after giving effect to the
consummation of the transactions contemplated by the Loan Documents, such Loan
Party on a consolidated basis will be Solvent; and

 

(xii)          such other assurances, certificates, documents, consents or
opinions as Agent, the L/C Issuer, the Swing Line Lender or the Required Lenders
reasonably may require.

 

(b)           Fees.  Any fees required to be paid on or before the Closing Date
(whether pursuant to the terms hereof, the Fee Letter or otherwise) shall have
been paid.

 

(c)           Attorneys’ Fees.  Unless waived by Agent, Borrower shall have paid
all Attorney Costs of Agent to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of Attorney Costs as shall constitute its
reasonable estimate of Attorney Costs incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between Borrower and Agent).

 

(d)           Closing Date.  The Closing Date shall have occurred on or before
October 8, 2008.

 

(e)           No Litigation.  No action, suit, investigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority that purports or could reasonably be expected to (i) have a Material
Adverse Effect on Borrower, or (ii) affect any transaction contemplated
hereunder or the ability of Borrower or any other Loan Party to perform their
respective obligations under the Loan Documents to which they are a party.

 

(f)            Security Interests in Personal and Mixed Property.  Agent shall
have received evidence satisfactory to it that each Loan Party shall have taken
or caused to be taken all such actions, executed and delivered or caused to be
executed and delivered all such agreements, documents and instruments, and made
or caused to be made all such filings and recordings (other than the filing or
recording of items described in clauses (iii), (iv) and (v) below) that may be
necessary or, in the opinion of Agent, desirable in order to create in favor of
Agent, for the benefit of Lenders, a valid and (upon such filing and recording)
perfected First Priority Lien (except for Liens permitted under clauses
(b) through (i) of Section 7.1) on the entire personal and mixed property
Collateral.  Such actions shall include the following:

 

(i)            Delivery to Agent of each Collateral Document, including the
Security Agreement, duly executed by each Loan Party;

 

(ii)           Stock Certificates; Instruments.  Delivery to Agent of
(a) certificates (which certificates shall be accompanied by irrevocable undated

 

61

--------------------------------------------------------------------------------


 

stock power, duly endorsed in blank and otherwise satisfactory in form and
substance to Agent) representing all Equity Interests pledged pursuant to the
Security Agreement, and (b) all promissory notes or other instruments (duly
endorsed, where appropriate, in a manner satisfactory to Agent) evidencing any
Collateral;

 

(iii)          Lien Searches and UCC Termination Statements.  Delivery to Agent
of (a) the results of a recent search, by a Person satisfactory to Agent, of all
effective UCC financing statements and all judgment and tax lien filings (or
similar filings in the applicable foreign jurisdictions) which may have been
made with respect to any personal or mixed property of Borrower or any
Subsidiary that is a Loan Party, together with copies of all such filings
disclosed by such search, and (b) UCC termination statements (or similar
terminations in the applicable foreign jurisdictions) duly executed by all
applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective UCC financing statements (or similar
filings in the applicable foreign jurisdictions) disclosed in such search (other
than any such financing statements in respect of Liens permitted to remain
outstanding pursuant to the terms of this Agreement).

 

(iv)          UCC Financing Statements.  Delivery to Agent of UCC financing
statements, with respect to all personal and mixed property Collateral of such
Loan Party, for filing in all jurisdictions as may be necessary or, in the
opinion of Agent, desirable to perfect the security interests created in the
Collateral pursuant to the Collateral Documents;

 

(v)           Cover Sheets, Etc.  Delivery to Agent of all cover sheets or other
documents or instruments required to be filed with any IP Filing Office in order
to create or perfect Liens in respect of any IP Collateral, together with
releases duly executed (if necessary) of security interests by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective filings in any IP Filing Office in respect of any IP
Collateral (other than any such filings in respect of Liens permitted to remain
outstanding pursuant to the terms of this Agreement); and

 

(vi)          Delivery to Agent of evidence that all other action that Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement has been taken (including receipt of any payoff letters,
Landlord Waivers to the extent obtained prior to the Closing Date and Control
Agreements to the extent obtained prior to the Closing Date).

 

(g)           [Reserved].

 

(h)           Financial Statements; Business Plan.  On or before the Closing
Date, Agent shall have received copies of (i) the Audited Financial Statements,
(ii) the unaudited consolidated balance sheet of Borrower and its Subsidiaries
dated June 30, 2008, and the related consolidated statements of income or
operations and cash flows for the fiscal quarter ended on such date, and (iii) a
business plan and budget of Borrower and its Subsidiaries on a

 

62

--------------------------------------------------------------------------------


 

consolidated basis, including forecasts prepared by management of Borrower, of
consolidated balance sheets and statements of income or operations and cash
flows of Borrower and its Subsidiaries on an annual basis for the five years
following the Closing Date.

 

(i)            Material Intellectual Property Licenses.  On or before the
Closing Date, Agent shall have received copies of all documentation evidencing
Material Intellectual Property Licenses.

 

(j)            Other Information and Certifications.  Agent shall have received,
in form and substance reasonably satisfactory to it, all such reports, audits or
certifications as it may reasonably request.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.2          Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)           The representations and warranties of Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.2, the representations and warranties contained in subsections (a) and
(b) of Section 5.5 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.1.

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)           After giving effect to the proposed Credit Extension, (i) Total
Outstandings shall not exceed the Aggregate Commitments then in effect, (ii) if
the proposed Credit Extension is a Swing Line Loan, the Outstanding Amount of
Swing Line Loans shall not exceed the Swing Line Sublimit, and (iii) if the
proposed Credit Extension is a Letter of Credit, the Outstanding Amount of L/C
Obligations shall not exceed the L/C Sublimit.

 

(d)           Agent and, if applicable, the L/C Issuer or the Swing Line Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

 

63

--------------------------------------------------------------------------------


 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.2(a),
(b) and (c) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE V  REPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants to Agent and the Lenders that:

 

5.1          Existence, Qualification and Power; Compliance with Laws.  Each
Loan Party and each Material Subsidiary thereof (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clauses (a) (as to
the good standing of Loan Parties other than Borrower) (b)(i), (c) or (d) of
this Section 5.1, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

5.2          Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with in any material
respect or result in any material breach or contravention of, or the creation of
any material Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law
applicable to any Loan Party.

 

5.3          Governmental Authorization; Other Consents.  Except for filings
necessary to perfect Liens granted under the Loan Documents and other immaterial
filings with any Governmental Authority, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document.

 

5.4          Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles.

 

64

--------------------------------------------------------------------------------


 

5.5          Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present, in all material
respects, the financial condition of Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of Borrower and its
Subsidiaries as of the date thereof required to be disclosed under GAAP,
including material liabilities for taxes, commitments and Indebtedness.

 

(b)           The unaudited consolidated balance sheet of Borrower and its
Subsidiaries dated June 30, 2008, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present, in all material respects, the financial
condition of Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.  Schedule 5.5 sets forth all material indebtedness and other
liabilities, direct or contingent, of Borrower and its consolidated Subsidiaries
as of the date of such financial statements, including material liabilities for
taxes, commitments and Indebtedness.

 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(d)           The consolidated forecasted balance sheets, statements of income
and cash flows of Borrower and its Subsidiaries delivered pursuant to
Section 4.1 or Section 6.1 were prepared in good faith on the basis of
assumptions which Borrower believed were fair in light of the conditions
existing at the time of delivery of such forecasts, and represented, at the time
of delivery, Borrower’s best estimate of its future financial condition and
performance (it being understood that projections are subject to significant
uncertainties and contingencies, many of which are beyond Borrower’s control,
and that no assurance can be given that projections will be realized).

 

5.6          Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Borrower, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or
against Borrower or any of its Subsidiaries or against any of their properties
or revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

5.7          No Default.  Neither any Loan Party nor any Subsidiary thereof is
in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred

 

65

--------------------------------------------------------------------------------


 

and is continuing or is reasonably likely to result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

5.8          Ownership of Property; Liens.  Each of Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.1.

 

5.9          Environmental Compliance.  Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.9, such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.10        Insurance.  The properties of Borrower and its Subsidiaries are
insured with reputable insurance companies not Affiliates of Borrower, in such
amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where Borrower or the applicable Subsidiary operates.

 

5.11        Taxes.  Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP and (b) immaterial
taxes.  There is no proposed tax assessment against Borrower or any Subsidiary
that would, if made, have a Material Adverse Effect.

 

5.12        ERISA Compliance.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto or the remedial
amendment period to file such application has not expired and, to the best
knowledge of Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification.  Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code in all
material respects, and no application for a funding waiver or an extension of
any amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

 

66

--------------------------------------------------------------------------------


 

(b)           There are no pending or, to the best knowledge of Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)           (i)  No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any material liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any material liability (and no event has occurred which, with
the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

 

5.13        Subsidiaries; Equity Interests.  As of the Closing Date, no Loan
Party has any Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents.  No
Loan Party has any equity investments or owns any Equity Interests in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13 (and those not yet required to be set forth on an update to
Schedule 5.13 pursuant to Section 6.2(g)).  Set forth on Part (c) of Schedule
5.13 is a complete and accurate list of all Loan Parties (other than those not
yet required to be set forth on an update to Schedule 5.13 pursuant to
Section 6.2(g)), showing as of the Closing Date (as to each Loan Party) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation.  The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 4.1(a)(iv) or any amendments or
modifications thereto delivered after the Closing Date (which amendments or
modifications comply with Section 7.13) is a true and correct copy of each such
document, each of which is valid and in full force and effect.  Neither the book
value nor the fair market value of the total assets of OSC (without netting
against its liabilities and without taking into account any intercompany loan
(if any) receivable by OSC as of the Closing Date and described in Schedule 7 of
the Security Agreement) exceeds $10,000 and OSC does not and will not engage in
any operations or business other than owning its IP Rights. Neither the book
value nor the fair market value of the total assets of any Dormant Foreign
Subsidiary (without netting against its liabilities and without taking into
account any intercompany loan (if any) receivable by such Dormant Foreign
Subsidiary as of the Closing Date and described in Schedule 7 of the Security
Agreement) exceeds $100,000 and none of the Dormant Foreign Subsidiaries engages
in or will engage in any operations or business.

 

67

--------------------------------------------------------------------------------


 

5.14        Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

 

(a)           Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.  No part of the
proceeds of any Credit Extensions hereunder will be used for “purchasing” or
“carrying” “margin stock” as so defined or for any purpose which violates, or
which would be inconsistent with, the provisions of Regulations U or X of the
FRB.

 

(b)           None of Borrower, any Person Controlling Borrower, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.15        Disclosure.  Borrower has disclosed to Agent and Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (in each case, as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

5.16        Compliance with Laws.  Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17        Intellectual Property; Licenses, Etc.

 

(a)           Borrower and its Subsidiaries own, or possess the right to use in
all material respects, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, and Schedule 5.17(a) sets forth a complete and accurate
list of all such IP Rights owned or used by Borrower and each of its
Subsidiaries (other than those held or used pursuant to a license and those not
yet required to be set forth on an update to Schedule 5.17 pursuant to
Section 6.2(g));

 

68

--------------------------------------------------------------------------------


 

(b)           To the best knowledge of Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by Borrower or any Subsidiary
infringes in any material respect upon any rights held by any other Person; and

 

(c)           Borrower has provided to Agent documentation evidencing all
Material Intellectual Property Licenses (except those not yet required to be
delivered pursuant to Section 6.2(h)) and each such Material Intellectual
Property License is in full force and effect in all material respects and no
Loan Party is in breach of any such Material Intellectual Property License or
any provision of such documentation in any material respect.  Schedule
5.17(b) sets forth a complete and accurate list of all Material Intellectual
Property Licenses (other than those not yet required to be set forth on an
update to Schedule 5.17 pursuant to Section 6.2(g) or (h)).

 

(d)           No claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of Borrower, threatened, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

5.18        Rights in Collateral; Priority of Liens.

 

(a)           Borrower and each other Loan Party own the property (or rights or
interest therein) granted by it as Collateral under the Collateral Documents,
free and clear of any and all Liens in favor of third parties, except for Liens
permitted under Section 7.1.  The execution and delivery of the Collateral
Documents by Loan Parties and the delivery to Agent of the Pledged Collateral
(all of which Pledged Collateral has been so delivered) are effective to create
in favor of Agent for the benefit of Lenders, as security for the respective
Obligations (as defined in the applicable Collateral Document in respect of any
Collateral), a valid and perfected First Priority Lien on all of the Collateral,
subject to Liens permitted under clauses (b) through (i) of Section 7.1, and all
filings and other actions necessary or desirable to perfect and maintain the
perfection and first priority status of such Liens have been duly made or taken
and remain in full force and effect, subject to Liens permitted under clauses
(b) through (i) of Section 7.1, other than the filing of any UCC financing
statements delivered to Agent for filing (but not yet filed), the periodic
filing of UCC continuation statements in respect of UCC financing statements
filed by or on behalf of Agent and other action described in Section 4(b) of the
Security Agreement.  Upon the proper filing of UCC financing statements, and the
taking of the other actions required by the Required Lenders as described in
Section 4(b) of the Security Agreement, the Liens granted pursuant to the
Collateral Documents will constitute, subject to Liens permitted under clauses
(b) through (i) of Section 7.1, valid and enforceable first, prior and perfected
Liens on the Collateral in favor of Agent, for the ratable benefit of Agent and
Lenders.

 

(b)           No Governmental Authorization is required for either (i) the
pledge or grant by any Loan Party of the Liens purported to be created in favor
of Agent pursuant to any of the Collateral Documents, or (ii) the exercise by
Agent of any rights or remedies in respect of any Collateral (whether
specifically granted or created pursuant to any of the Collateral Documents or
created or provided for by applicable law), except for filings or recordings
contemplated by Section 5.18(a) and except as may be required, in connection
with the

 

69

--------------------------------------------------------------------------------


 

disposition of any Pledged Collateral, by laws generally affecting the offering
and sale of securities and in connection with the disposition of any government
receivables.  As of the Closing Date, Borrower and its Subsidiaries have
received no written notice of any pending or threatened condemnation proceeding,
exercise of the power of eminent domain by any Governmental Authority, or any
similar proceeding affecting any Facility or any interest therein.  As of the
Closing Date, to the best of Borrower’s knowledge, after due investigation and
inquiry, no such proceeding is pending, contemplated or threatened.

 

(c)           Except such (i) as may have been filed in favor of Agent as
contemplated by Section 5.18(a), (ii) as set forth on Schedule 5.18 annexed
hereto or (iii) financing statements related to Liens permitted by
Section 7.1(b), (h) or (i), (A) no effective UCC financing statement, fixture
filing or other instrument similar in effect covering all or any part of the
Collateral is on file in any filing or recording office, and (B) no effective
filing granting Liens covering all or any part of the IP Collateral is on file
in any IP Filing Office.

 

(d)           The pledge of the Pledged Collateral pursuant to the Collateral
Documents does not violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System; provided that the foregoing does not address Agent’s
obtaining a Form U-1 from Borrower.

 

(e)           All information supplied to Agent by or on behalf of any Loan
Party with respect to any of the Collateral (in each case taken as a whole with
respect to any particular Collateral) is accurate and complete in all material
respects.  All representations and warranties of the Loan Parties set forth in
the Collateral Documents are true and correct.

 

5.19        Solvency.  As of the Closing Date, the Loan Parties, together with
their Subsidiaries on a consolidated basis, are Solvent.

 

5.20        Casualty, Etc.  Neither the businesses nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.21        No Medicare/Medicaid Receivables.  As of the Closing Date, neither
Borrower nor any of its Subsidiaries has rights to any Medicare or Medicaid
receivables.  After the Closing Date, neither Borrower nor any of its
Subsidiaries has rights to any Medicare or Medicaid receivables other than
Medicare or Medicaid receivables not exceeding at any time $5,000,000 in the
aggregate, provided that Loan Parties shall be in compliance with the
requirements of Section 6.20 at any time that any Loan Party has any rights to
any Medicare or Medicaid receivables.

 

ARTICLE VI  AFFIRMATIVE COVENANTS.

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.1, 6.2, 6.3 and 6.11) cause each Subsidiary
to:

 

70

--------------------------------------------------------------------------------


 

6.1          Financial Statements.  Deliver to Agent and each Lender, in form
and detail satisfactory to Agent and the Required Lenders:

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of Borrower, a consolidated balance sheet of Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

 

(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of Borrower,
a consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations and cash flows for such fiscal quarter and for the portion of
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of Borrower as fairly
presenting the financial condition, results of operations and cash flows of
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and

 

(c)           as soon as available, but in any event not more than 30 days after
the end of each fiscal year of Borrower, forecasts prepared by management of
Borrower, in substantially the form provided at closing, of consolidated balance
sheets and statements of income or operations and cash flows of Borrower and its
Subsidiaries on a quarterly basis for the immediately following fiscal year.

 

As to any information contained in materials furnished pursuant to
Section 6.2(d), Borrower shall not be separately required to furnish such
information under Section 6.1(a) or (b) above, but the foregoing shall not be in
derogation of the obligation of Borrower to furnish the information and
materials described in Sections 6.1(a) and (b) above at the times specified
therein.

 

6.2          Certificates; Other Information.  Deliver to Agent and each Lender,
in form and detail satisfactory to Agent and the Required Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default under
the financial covenants set forth herein or, if any such Default shall exist,
stating the nature and status of such event;

 

71

--------------------------------------------------------------------------------


 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.1(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of Borrower;

 

(c)           promptly after any request by Agent or any Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of
Borrower by independent accountants in connection with the accounts or books of
Borrower or any Subsidiary, or any audit of any of them;

 

(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to Agent pursuant hereto;

 

(e)           promptly upon request by Agent, but no more than once per fiscal
year unless an Event of Default has occurred and is continuing, a certificate
from Borrower’s insurance broker(s) in form reasonably satisfactory to Agent
outlining all material insurance coverage maintained as of the date of such
certificate by Borrower and its Subsidiaries;

 

(f)            promptly, and in any event within five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

 

(g)           as soon as available after the end of each fiscal year, but in any
event within 30 days after the end of each fiscal year of Borrower, (i) a report
supplementing Schedule 5.17(a), setting forth (A) a list of registration numbers
for all patents, trademarks, service marks, trade names and copyrights awarded
to Borrower or any Subsidiary thereof during such fiscal year and (B) a list of
all patent applications, trademark applications, service mark applications,
trade name applications and copyright applications submitted by Borrower or any
Subsidiary thereof during such fiscal year and the status of each such
application; and (ii) a report supplementing Schedule 5.13 containing a
description of all changes in the information included in such Schedules as may
be necessary for such Schedules to be accurate and complete, each such report to
be signed by a Responsible Officer of Borrower and to be in a form reasonably
satisfactory to Agent;

 

(h)           concurrently with the delivery of the financial statements
referred to in Section 6.1(a) and (b), documentation evidencing any Material
Intellectual Property License entered into during the period covered by such
financial statements and a report supplementing Schedule 5.17(b) with respect to
each such license; and

 

72

--------------------------------------------------------------------------------


 

(i)            promptly, such additional information regarding the business,
financial or corporate affairs of Borrower or any Subsidiary, or compliance with
the terms of the Loan Documents, as Agent or any Lender may from time to time
reasonably request.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.2(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 10.2; or (ii) on which
such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Agent have access (whether a
commercial, third-party website or whether sponsored by Agent); provided that: 
(i) Borrower shall deliver paper copies of such documents to Agent or any Lender
that requests Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by Agent or such Lender and (ii) Borrower
shall notify Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  Notwithstanding anything
contained herein, in every instance Borrower shall be required to provide paper
copies of the Compliance Certificates required by Section 6.2(b) to Agent. 
Except for such Compliance Certificates, Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

Borrower hereby acknowledges that (a) Agent and/or the Arranger will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of Borrower hereunder (collectively, “Borrower
Materials”) by posting Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of Borrower Materials that may be distributed
to the Public Lenders and that (w) all such Borrower Materials shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” Borrower shall be deemed to have authorized Agent,
the Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.7); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) Agent and the Arranger shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”

 

73

--------------------------------------------------------------------------------


 

6.3          Notices.  Promptly after any Responsible Officer or any other
officer (including without limitation any senior vice president, executive vice
president or any other vice president) of any Loan Party obtains knowledge or
receives notice thereof, notify Agent and each Lender:

 

(a)           of the occurrence of any Default;

 

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) any breach or non-performance
of, or any default under, a Contractual Obligation of Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between Borrower or any Subsidiary and any Governmental Authority; or
(iii) the commencement of, or any development in, any litigation or proceeding
affecting Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws, that has resulted or could reasonably be expected to result
in a Material Adverse Effect;

 

(c)           of the occurrence of any ERISA Event;

 

(d)           of any material change in accounting policies or financial
reporting practices by Borrower or any Subsidiary, including any determination
by Borrower referred to in Section 2.10(b); and

 

(e)           of any loss or termination of any Material Intellectual Property
License.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto.  Each notice pursuant to Section 6.3(a) shall describe with
particularity any provisions of this Agreement and any other Loan Document that
have been breached.

 

6.4          Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Borrower or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property, except
for Liens permitted under Section 7.1; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness, except to the extent that
(i) such unpaid claims, obligations and liabilities under clauses (a), (b) and
(c) do not exceed $500,000 individually or in the aggregate and (ii) in the case
of such claims under clause (b), such claims, if unpaid, would not become a Lien
that is not permitted under Section 7.1.

 

6.5          Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.4 or 7.5; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered

 

74

--------------------------------------------------------------------------------


 

patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

6.6          Maintenance of Properties; Application of Net
Insurance/Condemnation Proceeds.

 

(a)           Maintenance of Properties.  (i) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(ii) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (iii) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

(b)           Application of Net Insurance/Condemnation Proceeds.

 

(i)            Business Interruption Insurance.  Upon receipt by Borrower or any
of its Subsidiaries of any business interruption insurance proceeds constituting
Net Insurance/Condemnation Proceeds, (a) so long as no Event of Default or
Default shall have occurred and be continuing,  Borrower or such Subsidiary may
retain and apply such Net Insurance/Condemnation Proceeds for working capital
purposes, and (b) if an Event of Default or Default shall have occurred and be
continuing, Borrower shall apply an amount equal to such Net Insurance/
Condemnation Proceeds to prepay the Loans (and/or the Aggregate Commitments
shall be reduced) as provided in Section 2.5(d)(ii); provided that if Borrower
makes a written request to Lenders through Agent requesting that it not be
required to apply such an amount to prepay the Loans (and/or to reduce the
Aggregate Commitments), then Borrower shall not be required to apply such an
amount to prepay the Loans (and/or to reduce the Aggregate Commitments) so long
as Required Lenders in their sole discretion consent to such request in writing
within 30 days of such request (and Lenders hereby agree to respond to such
request in a timely fashion).

 

(ii)           Net Insurance/Condemnation Proceeds Received by Borrower.  Upon
receipt by Borrower or any of its Subsidiaries of any Net Insurance/Condemnation
Proceeds other than from business interruption insurance, (a) so long as no
Event of Default or Default shall have occurred and be continuing, Borrower
shall, or shall cause one or more of its Subsidiaries to, promptly and
diligently apply such Net Insurance/Condemnation Proceeds to pay or reimburse
the costs of repairing, restoring or replacing the assets in respect of which
such Net Insurance/Condemnation Proceeds were received or, to the extent not so
applied, to either (1) prepay the Loans (and/or the Aggregate Commitments shall
be reduced) as provided in Section 2.5(d)(ii), or (2) so long as no Default or
Event of Default shall have occurred and be continuing and to the extent that
aggregate Net Insurance/Condemnation Proceeds so reinvested or proposed to be
reinvested under this Section 6.6(b)(ii) or Section 2.5(d)(ii) from the Closing
Date through the date of determination do not exceed $10,000,000, deliver to
Agent an officer’s certificate setting forth (x) that portion of such Net

 

75

--------------------------------------------------------------------------------


 

Insurance/Condemnation Proceeds that Borrower or such Subsidiary intends to
reinvest in equipment or other productive assets of the general type used in the
business of Borrower and its Subsidiaries within 180 days of such date of
receipt and (y) the proposed use of such portion of the Net
Insurance/Condemnation Proceeds and such other information with respect to such
reinvestment as Agent may reasonably request, and Borrower shall, or shall cause
one or more of its Subsidiaries to, promptly and diligently apply such portion
to such reinvestment purposes; provided, however, that, pending such
reinvestment, such portion of the Net Insurance/Condemnation Proceeds shall be
applied to prepay outstanding Loans (without a reduction in the Aggregate
Commitments) to the full extent thereof, and (b) if an Event of Default or
Default shall have occurred and be continuing, Borrower shall apply an amount
equal to such Net Insurance/Condemnation Proceeds to prepay the Loans (and/or
the Aggregate Commitments shall be reduced) as provided in Section 2.5(d)(ii);
provided that if Borrower makes a written request to Lenders through Agent
requesting that it not be required to apply such an amount to prepay the Loans
(and/or to reduce the Aggregate Commitments), then Borrower shall not be
required to apply such an amount to prepay the Loans (and/or to reduce the
Aggregate Commitments) so long as Required Lenders in their sole discretion
consent to such request in writing within 30 days of such request (and Lenders
hereby agree to respond to such request in a timely fashion).

 

(iii)          Net Insurance/Condemnation Proceeds Received by Agent.  Upon
receipt by Agent of any Net Insurance/Condemnation Proceeds as loss payee,
(a) if and to the extent Borrower would have been required to apply such Net
Insurance/Condemnation Proceeds (if it had received them directly) to prepay the
Loans and/or reduce the Aggregate Commitments, Agent shall, and Borrower hereby
authorizes Agent to, apply such Net Insurance/Condemnation Proceeds to prepay
the Loans (and/or the Aggregate Commitments shall be reduced) as provided in
Section 6.6(b)(ii); provided that if Borrower makes a written request to Lenders
through Agent requesting that it not be required to apply such an amount to
prepay the Loans (and/or to reduce the Aggregate Commitments), then Borrower
shall not be required to, and Agent shall not, apply such an amount to prepay
the Loans (and/or to reduce the Aggregate Commitments) so long as Required
Lenders in their sole discretion consent to such request in writing within 30
days of such request (and Lenders hereby agree to respond to such request in a
timely fashion) and (b) to the extent the foregoing clause (a) does not apply
(or does not require prepayment of the Loans and/or reduction of the Aggregate
Commitments) and (1) the aggregate amount of such Net Insurance/Condemnation
Proceeds received (and reasonably expected to be received) by Agent in respect
of any covered loss does not exceed $10,000,000, Agent shall deliver such Net
Insurance/Condemnation Proceeds to Borrower, and Borrower shall, or shall cause
one or more of its Subsidiaries to, promptly apply such Net Insurance/
Condemnation Proceeds to the costs of repairing, restoring, or replacing the
assets in respect of which such Net Insurance/Condemnation Proceeds were
received or to reinvest such proceeds in productive assets of the general type
used in the business of Borrower and its Subsidiaries within 180 days

 

76

--------------------------------------------------------------------------------


 

of such date of receipt in accordance with the requirements of clause
(ii) above, and (2) if the aggregate amount of Net Insurance/Condemnation
Proceeds received (and reasonably expected to be received) by Agent in respect
of any covered loss exceeds $10,000,000, Agent shall hold such Net
Insurance/Condemnation Proceeds as Collateral under the Security Agreement and,
so long as Borrower or any of its Subsidiaries proceeds diligently to repair,
restore or replace the assets of Borrower or such Subsidiary in respect of which
such Net Insurance/Condemnation Proceeds were received or to reinvest such
proceeds in productive assets, Agent shall from time to time disburse to
Borrower or such Subsidiary from the Collateral Account, to the extent of any
such Net Insurance/Condemnation Proceeds remaining therein in respect of the
applicable covered loss, amounts necessary to pay the cost of such repair,
restoration, replacement or reinvestment after, where applicable the receipt by
Agent of invoices or other documentation reasonably satisfactory to Agent
relating to the amount of costs so incurred and the work performed (including,
if required by Agent, lien releases and architects’ certificates); provided,
however that if at any time Agent reasonably determines (A) that Borrower or
such Subsidiary is not proceeding diligently with such repair, restoration or
replacement or (B) that such repair, restoration, replacement or reinvestment
cannot be completed with the Net Insurance/Condemnation Proceeds then held by
Agent for such purpose, together with funds otherwise available to Borrower for
such purpose, or that such repair, restoration, replacement or reinvestment
cannot be completed within 180 days after the receipt by Agent of such Net
Insurance/Condemnation Proceeds, Agent shall, and Borrower hereby authorizes
Agent to, apply such Net Insurance/Condemnation Proceeds to prepay the Loans
(and/or the Aggregate Commitments shall be reduced) as provided in
Section 2.5(d)(ii).

 

6.7          Maintenance of Insurance.  Maintain with reputable insurance
companies not Affiliates of Borrower, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons and providing for not less than 30 days’ prior notice to Agent of
termination, lapse or cancellation of such insurance.  Each such insurance
policy shall (a) in the case of each such insurance policy other than each
business interruption and casualty insurance policy, name Agent for the benefit
of Lenders as an additional insured thereunder as its interests may appear and
(b) in the case of each business interruption and casualty insurance policy,
contain a loss payable clause or endorsement, satisfactory in form and substance
to Agent, that names Agent for the benefit of Lenders as the loss payee
thereunder for any covered loss and provides for at least 30 days prior written
notice to Agent of any modification or cancellation of such policy.

 

6.8          Compliance with Laws and Contractual Obligations.

 

(a)           Comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (i) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the

 

77

--------------------------------------------------------------------------------


 

failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

 

(b)           Comply in all material respects with all Contractual Obligations,
except in such instances in which the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

 

6.9          Books and Records.  (a)  Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of Borrower or such Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be.  Borrower
shall maintain at all times books and records pertaining to the Collateral in
such detail, form and scope as Agent or any Lender shall reasonably require.

 

6.10        Inspection Rights.  Permit representatives and independent
contractors of Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, to discuss its affairs, finances and accounts
with its directors, officers, and independent public accountants and to conduct
up to two collateral audits during any twelve month period, all at the expense
of Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to Borrower;
provided, however, that when an Event of Default exists Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of Borrower at any time during normal business
hours and without advance notice.

 

6.11        Use of Proceeds.  Use the proceeds of the Credit Extensions (i) on
the Closing Date, to refinance certain existing Indebtedness, and (ii) for
working capital and other general corporate purposes (including, without
limitation, Capital Expenditures and Permitted Acquisitions) not in
contravention of any Law or of any Loan Document.

 

6.12        Financial Covenants.

 

(a)           Funded Debt to EBITDA Ratio.  Maintain on a consolidated basis a
Funded Debt to EBITDA Ratio not exceeding 3.00:1.00 as of the end of each fiscal
quarter of Borrower.  This ratio will be calculated at the end of each reporting
period for which this Agreement requires Borrower to deliver financial
statements, using the results of the four-fiscal quarter period ending with that
reporting period.

 

(b)           Interest Coverage Ratio.  Maintain on a consolidated basis an
Interest Coverage Ratio not less than 3.50:1.00 as of the end of each fiscal
quarter of Borrower.  This ratio will be calculated at the end of each reporting
period for which this Agreement requires Borrower to deliver financial
statements, using the results of the four-fiscal quarter period ending with that
reporting period.

 

6.13        Additional Guarantors.  Notify Agent at the time that any Person
becomes a Material Subsidiary that is a Domestic Subsidiary, and promptly
thereafter (and in any event

 

78

--------------------------------------------------------------------------------


 

within 30 days), cause such Person to (a) become a Guarantor by executing and
delivering to Agent a counterpart of the Guaranty or such other document as
Agent shall deem appropriate for such purpose, and (b) execute and deliver to
Agent a counterpart of the Security Agreement and take such further actions and
execute all such further documents and instruments as may be necessary or, in
the opinion of the Agent, for the benefit of the Lenders, except for Liens
permitted under clause (b) through (i) of Section 7.1, a valid perfected First
Priority Lien on all of the personal and mixed property assets of such Material
Subsidiary described in the applicable forms of Collateral Documents.  In
addition, Borrower shall, or shall cause the Subsidiary that owns the Equity
Interests of such Person to, execute and deliver to Agent a supplement to the
Security Agreement and to deliver to Agent all certificates representing such
Equity Interests of such Person (accompanied by irrevocable undated stock
powers, duly endorsed in blank) and deliver to Agent documents of the types
referred to in clauses (iii) and (iv) of Section 4.1(a) and favorable opinions
of counsel to the Loan Parties and such Person addressed to Agent and Lenders
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in this Section 6.13), all
in form, content and scope reasonably satisfactory to Agent.

 

6.14        Collateral Records.  To execute and deliver promptly, and to cause
each other Loan Party to execute and deliver promptly, to Agent, from time to
time, solely for Agent’s convenience in maintaining a record of the Collateral,
such written statements and schedules as Agent may reasonably require
designating, identifying or describing the Collateral.  The failure by Borrower
or any other Loan Party, however, to promptly give Agent such statements or
schedules shall not affect, diminish, modify or otherwise limit the Liens on the
Collateral granted pursuant to the Collateral Documents.

 

6.15        Cash Management System.  Borrower shall, and shall cause each of its
Domestic Subsidiaries to, at all times after the 180th day after the Closing
Date use commercially reasonable efforts to maintain all of their respective
Deposit Accounts, Securities Accounts and their respective treasury management
arrangements, depository and other cash management arrangements with Bank of
America, N.A. or other institutions providing a Control Agreement in form
attached hereto or otherwise acceptable to Agent.  Borrower shall not establish
or maintain, and shall not permit any of its Domestic Subsidiaries to establish
or maintain, any Deposit Account or Securities Account (other than Deposit
Accounts maintained at Bank of America, N.A. and other than Excluded Accounts)
unless Borrower or such Subsidiary, as the case may be, has (i) executed and
delivered to Agent a Control Agreement with respect to such Deposit Account or
Securities Account and (ii) taken all other steps necessary or, in the opinion
of Agent, desirable to ensure that Agent has a perfected security interest in
such account.

 

6.16        Security Interests.

 

(a)           General Covenant.  To, and to cause each other Loan Party to,
(i) in the exercise of Borrower’s commercial reasonable judgment, defend the
Collateral against all claims and demands of all Persons at any time claiming
the same or any interest therein, (ii) comply with the requirements of all state
and federal laws in order to grant to Agent and Lenders valid and perfected
first priority security interests in the Collateral (except for Liens permitted
under clauses (b) through (i) of Section 7.1), with perfection, in the case of
any investment property or deposit account (other than Excluded Accounts), being
effected by

 

79

--------------------------------------------------------------------------------


 

giving Agent control of such investment property or deposit account, rather than
by the filing of a UCC financing statement with respect to such investment
property, and (iii) do whatever Agent may reasonably request, from time to time,
to effect the purposes of this Agreement and the other Loan Documents, including
filing notices of liens, UCC financing statements, fixture filings and
amendments, renewals and continuations thereof; cooperating with Agent’s
representatives; keeping stock records; obtaining waivers from landlords and
mortgagees and from warehousemen and their landlords and mortgages; and, paying
claims which might, if unpaid, become a Lien on the Collateral.  Agent is hereby
authorized by Borrower to file any UCC financing statements covering the
Collateral whether or not Borrower’s signatures appear thereon.

 

(b)           Landlord Waivers.  (i) On or before January 6, 2009 or such later
date as Agent may agree in its sole discretion, deliver to Agent a fully
executed Landlord Waiver with respect to each Leasehold Property of any Loan
Party and (ii) on or before the date that any Loan Party enters into any lease
with respect to any Leasehold Property after the Closing Date, deliver to Agent
a fully executed Landlord Waiver with respect to such Leasehold Property of such
Loan Party.

 

(c)           Cash Management Documentation.  On or before the date that is 30
days after the Closing Date or such later date as Agent may agree in its sole
discretion, deliver to Agent fully executed Control Agreements with respect to
each Loan Party’s Deposit Accounts and Securities Accounts (other than such
Deposit Accounts maintained with Bank of America, N.A. and other than Excluded
Accounts), each of which Deposit Accounts and Securities Accounts as of the
Closing Date are set forth on Schedule 4.1; provided that if the form of the
Control Agreement materially differs from Exhibit H or I, as the case may be,
then at the reasonable request of Agent, Borrower shall concurrently deliver
with such Control Agreement an opinion of counsel in form and substance
reasonably satisfactory to Agent.

 

6.17        Compliance with Environmental Laws.  Each Loan Party shall at all
times use all commercially reasonable efforts to remain in compliance with all
applicable Environmental Laws.  Each Loan Party shall promptly take, and shall
cause each of its Subsidiaries promptly to take, any and all actions necessary
to (i) cure any violation of applicable Environmental Laws by such Loan Party or
its Subsidiaries that could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, and (ii) make an appropriate response
to any Environmental Liability of such Loan Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

6.18        Further Assurances.  At any time or from time to time upon the
request of Agent, each Loan Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Agent may reasonably request in order to effect fully the purposes of the
Loan Documents.  In furtherance and not in limitation of the foregoing, each
Loan Party shall take such actions as Agent may reasonably request from time to
time to ensure that the Obligations are guarantied by the Guarantors and are
secured by a First Priority Lien (subject to the Liens permitted by Section 7.1)
on substantially all of the assets of Borrower and its Domestic Subsidiaries and
all of the outstanding Equity Interests of Borrower

 

80

--------------------------------------------------------------------------------


 

and its Subsidiaries (subject to the express limitations contained in the Loan
Documents, including with respect to foreign Subsidiaries).

 

6.19        Material Contracts.  Except as could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, perform and
observe all the terms and provisions of each Material Contract to be performed
or observed by it, maintain each such Material Contract in full force and
effect, enforce each such Material Contract in accordance with its terms, and
cause each of its Subsidiaries to do so.

 

6.20        Medicare/Medicaid Receivables.  Conduct its business so as not to
obtain any rights to any Medicare or Medicaid receivables; provided that Loan
Parties may obtain and hold rights to Medicare or Medicaid receivables not
exceeding at any time $5,000,000 in the aggregate, so long as (i) at least 30
days prior to obtaining any rights to Medicare or Medicaid receivables, such
Loan Party shall have given prior written notice to Agent and Lenders of the
fact that it is planning to obtain such rights and in such notice describe the
proposed transaction pursuant to which such Loan Party will receive rights to
such receivables (whether pursuant to an Acquisition or otherwise) and
(ii) prior to the earlier of such Loan Party obtaining any such rights to
Medicare or Medicaid receivables or the consummation of such transaction,
(A) Borrower shall have put into place collateral arrangements with respect to
such receivables, including control agreements and segregation of proceeds, as
may be required by Agent and, in each case, in form and substance satisfactory
to Agent and (B) any representations, covenants, defaults and associated
definitions related to such receivables and matters related thereto as may be
required by Agent shall have been added to this Agreement pursuant to
documentation in form and substance satisfactory to Agent (and Agent and the
Lenders shall have received such certificates and opinions of counsel as may be
required by Agent in connection therewith).  Each Lender, Agent and Borrower
hereby agree that notwithstanding anything to the contrary in Section 10.1 or
any other provision of the Loan Documents, any such additions to this Agreement
may be added by Agent and Borrower pursuant to such documentation without
obtaining the consent of Required Lenders or any other Lender so long as such
additions do not reduce the obligations of Borrower under this Agreement.

 

ARTICLE VII  NEGATIVE COVENANTS.

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:

 

7.1          Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the date hereof and listed on Schedule 7.1 and
any renewals or extensions thereof, provided that the property covered thereby
is not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.3(b);

 

81

--------------------------------------------------------------------------------


 

(c)           Liens for Taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by any Plan or the PBGC under
ERISA;

 

(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.1(h) or securing appeal or other surety
bonds related to such judgments; and

 

(i)            Liens securing Indebtedness permitted under Section 7.3(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired, constructed or improved on the date of acquisition.

 

7.2          Investments.  Make or own any Investments, except:

 

(a)           Investments held by Borrower or such Subsidiary in the form of
Cash Equivalents or short-term marketable debt securities;

 

(b)           advances to officers, directors and employees of Borrower and
Subsidiary Guarantors in an aggregate amount not to exceed $250,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(c)           Investments owned by Borrower as of the Closing Date in the Equity
Interests of any wholly-owned Subsidiary as described on Schedule 5.13;

 

(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of

 

82

--------------------------------------------------------------------------------


 

business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss; and

 

(e)           Guarantees permitted by Section 7.3;

 

(f)            Permitted Acquisitions by Borrower or any wholly-owned Subsidiary
Guarantor;

 

(g)           Investments consisting of extensions of credit or capital
contributions by Borrower to wholly-owned Subsidiary Guarantors so long as such
Investments consisting of extensions of credit are evidenced by promissory notes
pledged to Agent under the Collateral Documents;

 

(h)           Investments in Persons other than Subsidiaries not exceeding at
any time an aggregate outstanding amount of $5,000,000; and

 

(i)            additional Investments not exceeding at any time an aggregate
outstanding amount of $10,000,000.

 

7.3          Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)           Indebtedness under the Loan Documents;

 

(b)           Indebtedness outstanding on the date hereof and listed on Schedule
7.3 and any refinancings, refundings, renewals or extensions thereof; provided
that the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

 

(c)           Guarantees of Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of Borrower or any wholly-owned
Subsidiary Guarantor;

 

(d)           obligations (contingent or otherwise) of Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(e)           Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets
(including equipment) within the limitations set forth in Section 7.1(i);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $5,000,000;

 

83

--------------------------------------------------------------------------------


 

(f)            Indebtedness incurred by Borrower or any of its Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations in connection with Permitted Acquisitions or
permitted Dispositions of any business, assets or Subsidiary of Borrower or any
of its Subsidiaries;

 

(g)           Indebtedness of any wholly-owned Subsidiary Guarantor to Borrower
or to any other wholly-owned Subsidiary Guarantor so long as such Indebtedness
is evidenced by promissory notes pledged to Agent under the Collateral
Documents; and

 

(h)           other unsecured Indebtedness not exceeding $10,000,000 in the
aggregate at any time outstanding.

 

7.4          Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)           any Subsidiary may merge with (i) Borrower, provided that Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person, and, provided further that if a Guarantor is merging with
another Subsidiary, the Guarantor shall be the surviving Person; and

 

(b)           any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must either be Borrower or a
wholly-owned Subsidiary and, provided further that if the transferor of such
assets is a Guarantor, the transferee thereof must either be Borrower or a
Guarantor.

 

7.5          Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)           Dispositions of obsolete or worn out property, or immaterial
property no longer useful or necessary to the business of Borrower and its
Subsidiaries, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)           Dispositions of inventory and Cash Equivalents in the ordinary
course of business and sales, assignments, transfers or dispositions of accounts
in the ordinary course of business for purposes of collection;

 

(c)           Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)           Dispositions of property by Borrower to any of its wholly-owned
Subsidiary Guarantors or by any Subsidiary to Borrower or to a wholly-owned
Subsidiary

 

84

--------------------------------------------------------------------------------


 

Guarantor; provided that if the transferor of such property is Borrower or a
Guarantor, the transferee thereof must either be Borrower or a wholly-owned
Guarantor;

 

(e)           Dispositions permitted by Section 7.4 and Dispositions of Cash
Equivalents permitted by Section 7.2;

 

(f)            licenses of IP Rights in the ordinary course of business;

 

(g)           subleases of leased properties no longer needed by Borrower and
its Subsidiaries and not material to the operation of Borrower and its
Subsidiaries; and

 

(h)           Dispositions not otherwise permitted hereunder if (i) at the time
of any Disposition, no Event of Default or Default shall exist or shall result
from such Disposition, (ii) the aggregate sales price of such Disposition shall
be paid in cash, and (iii) the proceeds from Dispositions under this clause
(h) since the Closing Date shall not exceed $500,000 in the aggregate.

 

provided, however, that any Disposition pursuant to clauses (a) through
(h) (other than clause (d)) shall be for fair market value.

 

7.6          Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

 

(a)           each Subsidiary may make Restricted Payments to Borrower and to
wholly-owned Subsidiary Guarantors (and, in the case of a Restricted Payment by
a non-wholly-owned Subsidiary, to Borrower and any Subsidiary and to each other
owner of capital stock or other Equity Interests of such Subsidiary on a pro
rata basis based on their relative ownership interests) and any Subsidiary that
is not a Guarantor may make Restricted Payments to any other Subsidiary and to
each other owner of capital stock or other Equity Interests of such Subsidiary
on a pro rata basis based on their relative ownership interests;

 

(b)           Borrower and each Subsidiary Guarantor may declare and make
dividend payments or other distributions payable solely in the common stock or
other common equity interests of such Person;

 

(c)           Borrower and each Subsidiary Guarantor may purchase, redeem or
otherwise acquire shares of its common stock or other common equity interests or
warrants or options to acquire any such shares with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common equity interests;

 

(d)           Borrower may (i) repurchase or redeem for value Equity Interests
of Borrower held by present or former officers, directors or employees (or their
transferees, estates or beneficiaries under their estates) upon their death,
disability, retirement, severance or termination of employment or service or
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan, agreement or arrangement, provided that the
aggregate amount of all such repurchases or redemptions for value under this
clause (i) shall not exceed $2,000,000 in any one fiscal year, and (ii) make
repurchases of Equity Interests deemed to occur upon the exercise of stock
options if the Equity Interests

 

85

--------------------------------------------------------------------------------


 

represent a portion of the exercise price thereof or upon the vesting of
restricted stock, restricted stock units or performance share units to the
extent necessary to satisfy tax withholding obligations attributable to such
vesting; and

 

(e)           Borrower may make any Permitted Stock Repurchase; provided that,
after giving effect to such Permitted Stock Repurchase, the aggregate amount of
cash paid or payable for all Permitted Stock Repurchases consummated during the
term of this Agreement commencing on the Closing Date shall not exceed
$50,000,000.

 

7.7          Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.  Notwithstanding anything in this Agreement to
the contrary, OSC shall not at any time engage in any business other than owning
its IP Rights and none of the Dormant Foreign Subsidiaries shall engage in any
business.

 

7.8          Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Borrower or such Subsidiary as would be obtainable by Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (i) transactions between or among Borrower and any of its wholly-owned
Subsidiary Guarantors or between and among any wholly-owned Subsidiary
Guarantors or between and among Subsidiaries that are not Guarantors,
(ii) customary fees, indemnification and reimbursement of directors, officers
and employees of Borrower and its Subsidiaries, (iii) any Investment permitted
by Section 7.2(b), (c), (e) or (g), (iv) Restricted Payments permitted by
Section 7.6, (v) officer and employee compensation (including bonuses) and other
benefits (including retirement, health, stock option and other benefit plans)
and indemnification and reimbursement arrangements with respect to such Persons,
in each case, in the ordinary course of business or (vi) ordinary course
expenses not exceeding $250,000 in any fiscal year in connection with continuing
the non-operational status of and/or dissolution of the Dormant Foreign
Subsidiaries.

 

7.9          Burdensome Agreements.  Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to Borrower or any
Guarantor or to otherwise transfer property to Borrower or any Guarantor,
(ii) of any Subsidiary to Guarantee the Indebtedness of Borrower or (iii) of
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that clause (i) and clause
(iii) shall not prohibit any restriction on transfer or negative pledge incurred
or provided in favor of any holder of Indebtedness permitted under
Section 7.3(e) solely to the extent any such restriction on transfer or negative
pledge relates to the property financed by or the subject of such Indebtedness;
or (b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.  Notwithstanding
the forgoing, the Borrower and its Subsidiaries may enter into a Contractual
Obligation (a) that has restrictions described in clause (a) above by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business, in each case, relating solely
to the assets subject to such lease or license or assets

 

86

--------------------------------------------------------------------------------


 

relating solely to the assets of such joint venture, (b) that has restrictions
described in clause (a)(i) above to the extent such restriction only restricts
assignments of such contracts entered into in the ordinary course of business,
(c) that has restrictions described in clause (a) above by virtue of customary
provisions in asset sale and stock sale agreements and other similar agreements
entered into in the ordinary course of business permitted under the terms of
this Agreement to the extent such restriction only restricts the transfer of
ownership interests in the assets or stock that is to be sold pursuant thereto,
pending the sale of such assets and (d) that has restrictions described in
clause (a) above by virtue of restrictions on cash or deposits or net worth
imposed by suppliers or landlords under contracts entered into in the ordinary
course of business.

 

7.10        Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose or for any
Hostile Acquisition.

 

7.11        Foreign Subsidiaries; OSC.  Make any Investments in OSC, any Dormant
Foreign Subsidiary or any other foreign Subsidiary after the Closing Date,
Guarantee any obligations of OSC, any Dormant Foreign Subsidiary or any other
foreign Subsidiary after the Closing Date, or otherwise transfer any assets
(including the repayment of any intercompany payables) to OSC, any Dormant
Foreign Subsidiary or any other foreign Subsidiary after the Closing Date.

 

7.12        Capital Expenditures.  Make or become legally obligated to make any
Capital Expenditure, except for Capital Expenditures not exceeding, in the
aggregate for Borrower and it Subsidiaries during each fiscal year set forth
below, the amount (the “Base Amount”) set forth opposite such fiscal year:

 

Fiscal Year

 

Amount

 

2008

 

$

6,000,000

 

2009

 

$

7,000,000

 

2010

 

$

7,500,000

 

2011

 

$

8,500,000

 

2012

 

$

9,000,000

 

2013

 

$

9,500,000

 

 

provided that the Base Amount for any fiscal year shall be increased by an
amount equal to the excess, if any, (but in no event more than 50%) of the Base
Amount for the immediately preceding fiscal year (prior to any adjustments in
accordance with this proviso) over the actual amount of Capital Expenditures for
such previous fiscal year.

 

7.13        Amendments of Organization Documents.  No Loan Party shall nor shall
it permit any of its Subsidiaries to, agree to any amendment, restatement,
supplement or other modification to, or waiver of, any of its Organization
Documents after the Closing Date without in each case obtaining the prior
written consent of Requisite Lenders to such amendment, restatement, supplement
or other modification or waiver, other than an amendment, restatement,

 

87

--------------------------------------------------------------------------------


 

supplement or other modification or waiver that is not adverse in any material
respect to the interests of the Lenders.

 

7.14        Accounting Changes.  Make (a) any material change in accounting
policies or reporting practices, except as permitted by GAAP, or (b) any change
in fiscal year.

 

7.15        Excluded Accounts.  Maintain a collective balance of more than
$275,000 in the aggregate in the Excluded Accounts at any time.

 

ARTICLE VIII  EVENTS OF DEFAULT AND REMEDIES.

 

8.1          Events of Default.  Any of the following shall constitute an “Event
of Default”:

 

(a)           Non-Payment.  Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

(b)           Specific Covenants.  Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.1, 6.2, 6.3, 6.5 (as
to existence), 6.10, 6.11, 6.12, 6.13, 6.15 or 6.16 or Article VII; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in any other subsection of this
Section 8) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the earlier of (i) any
Responsible Officer or any other officer (including without limitation any
senior vice president, executive vice president or any other vice president) of
any Loan Party becoming aware of such failure or (ii) receipt by Borrower or any
other Loan Party of notice from Agent or any Lender of such failure; or

 

(d)           Representations and Warranties.  Any representation, warranty or
certification made or deemed made by or on behalf of Borrower or any other Loan
Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading when made or
deemed made; or

 

(e)           Cross-Default.  (i) Borrower or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $10,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded

 

88

--------------------------------------------------------------------------------


 

or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be demanded
(except for due on sale clauses in Indebtedness relating to capital leases
permitted under Section 7.3(b) or 7.3(e)); or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which Borrower or
any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by Borrower or such Subsidiary as a
result thereof is greater than $10,000,000 and, in the case of clause (B) above,
such amount is not paid within 10 days; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

(h)           Judgments.  There is entered against Borrower or any Subsidiary
(i) a judgment or order for the payment of money in an aggregate amount
exceeding $1,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $2,500,000,
or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $2,500,000; or

 

89

--------------------------------------------------------------------------------


 

(j)            Invalidity of Loan Documents; Failure of Security.  (i) Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document or (ii) the Agent shall not have or shall cease to have a
valid and perfected First Priority Lien in any Collateral (other than Liens
permitted under clauses (b) through (i) of Section 7.1 and items of Collateral
deemed immaterial by Agent in its sole discretion) purported to be covered by
the Collateral Documents, in each case for any reason other than failure of
Agent or any Lender to take any action within its control; or

 

(k)           Change of Control.  There occurs any Change of Control with
respect to Borrower; or

 

(l)            Material Adverse Effect.  There occurs any event or circumstance
that has a Material Adverse Effect; or

 

(m)          Loss of ISO 9001 Certifications.  Borrower or any of its
Subsidiaries shall have ceased to have maintained in full force and effect each
of their respective International Organization for Standardization (“ISO”) 9001
and ISO 13485:2003 certifications (other than due to the sale of any such ISO
9001 or ISO 13485:2003 certification pursuant to a Disposition permitted under
this Agreement and other than due to any voluntary shutdown of plants by any
Loan Party for reasons other than the loss of the applicable ISO 9001 or ISO
13485:2003 certification).

 

8.2          Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;

 

(c)           require that Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall

 

90

--------------------------------------------------------------------------------


 

automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of Agent or any Lender.

 

8.3          Application of Funds.  After the exercise of remedies provided for
in Section 8.2 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.2), any amounts received
on account of the Obligations shall be applied by Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and their Affiliates (including Attorney Costs and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and the Swap Termination Value and
other amounts owing to Lenders and their Affiliates under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders and
their Affiliates in proportion to the respective amounts described in this
clause Fourth held by them;

 

Fifth, to Agent for the account of the L/C Issuer, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

 

Subject to Section 2.3(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if Agent has not received written notice thereof, together with
such supporting documentation as Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.  Each Cash Management Bank or
Hedge Bank not a party to the Credit Agreement that has given the notice
contemplated by the preceding sentence shall, by such

 

91

--------------------------------------------------------------------------------


 

notice, be deemed to have acknowledged and accepted the appointment of Agent
pursuant to the terms of Article IX hereof for itself and its Affiliates as if a
“Lender” party hereto.

 

ARTICLE IX  AGENT.

 

9.1          Appointment and Authority.

 

(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as Agent hereunder and under the other Loan
Documents and authorizes Agent to take such actions on its behalf and to
exercise such powers as are delegated to Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of Agent, the Lenders and
the L/C Issuer, and Borrower shall not have rights as a third party beneficiary
of any of such provisions.

 

(b)           Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Hedge Bank and a potential Cash Management Bank) and the L/C Issuer hereby
irrevocably appoints and authorizes Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by Agent pursuant to
Section 9.5 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of Agent), shall be entitled
to the benefits of all provisions of this Article IX and Article X (including
Section 10.4(c), as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.

 

9.2          Rights as a Lender.  The Person serving as Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower or any Subsidiary
or other Affiliate thereof as if such Person were not Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.3          Exculpatory Provisions.  Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Agent is
required to exercise as directed in writing by the

 

92

--------------------------------------------------------------------------------


 

Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose Agent to liability or that is contrary to any
Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as Agent or
any of its Affiliates in any capacity.

 

(d)           Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.1 and 8.2) or (ii) in the absence of its own gross negligence or
willful misconduct.  Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to Agent by Borrower, a
Lender or the L/C Issuer.

 

(e)           Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Agent.

 

9.4          Reliance by Agent.  Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

9.5          Delegation of Duties.  Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or

 

93

--------------------------------------------------------------------------------


 

more sub-agents appointed by Agent.  Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.

 

9.6          Resignation of Agent.  Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and Borrower.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with, at
all times other than during the existence of an Event of Default, the consent of
Borrower (which consent of Borrower shall not be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Agent meeting the
qualifications set forth above; provided that if Agent shall notify Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by Agent on behalf of the Lenders or the L/C Issuer
under any of the Loan Documents, the retiring Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through Agent shall instead be made by or to each Lender and the L/C Issuer
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor. 
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.4 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

 

Any resignation by Bank of America as Agent pursuant to this Section shall also
constitute its resignation as L/C Issuer and Swing Line Lender.  Upon the
acceptance of a successor’s appointment as Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (ii) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

 

94

--------------------------------------------------------------------------------


 

9.7          Non-Reliance on Agent and Other Lenders.  Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.8          No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Agent, a Lender or the L/C Issuer hereunder.

 

9.9          Agent May File Proofs of Claim.  In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and Agent
and their respective agents and counsel and all other amounts due the Lenders,
the L/C Issuer and Agent under Sections 2.3(i) and (j), 2.9 and 10.4) allowed in
such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Agent and, if Agent
shall consent to the making of such payments directly to the Lenders and the L/C
Issuer, to pay to Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Agent and its agents and counsel, and
any other amounts due Agent under Sections 2.9 and 10.4.

 

Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer to authorize Agent to
vote in respect of the claim of any Lender or the L/C Issuer or in any such
proceeding.

 

95

--------------------------------------------------------------------------------


 

9.10        Collateral and Guaranty Matters.  Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Hedge Bank)
and the L/C Issuer irrevocably authorize Agent, at its option and in its
discretion,

 

(a)           to release any Lien on any property granted to or held by Agent
under any Loan Document (i) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank of Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to Agent and the L/C Issuer shall
have been made), (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii)  if
approved, authorized or ratified in writing in accordance with Section 10.1;

 

(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

 

(c)           to subordinate any Lien on any property granted to or held by
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.1(i).

 

Upon request by Agent at any time, the Required Lenders will confirm in writing
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 9.10.  In each case as specified in this
Section 9.10, Agent will, at Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

 

9.11        Secured Cash Management Agreements and Secured Hedge Agreements.  No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.3, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article IX to the contrary, Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements unless Agent has
received written notice of such Obligations, together with such supporting
documentation as Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

 

96

--------------------------------------------------------------------------------


 

ARTICLE X  MISCELLANEOUS.

 

10.1        Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:

 

(a)           waive any condition set forth in Section 4.1(a) without the
written consent of each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.2) without the written consent of
such Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.1) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder, without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of Borrower to pay interest or L/C Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

(e)           change Section 2.13 or Section 8.3 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(f)            change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or

 

(g)           release any Guarantor from the Guaranty or release the Liens on
all or substantially all of the Collateral except in accordance with the terms
of any Loan Document without the written consent of each Lender; and,

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to

 

97

--------------------------------------------------------------------------------


 

be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement or any
other Loan Document; (iii) no amendment, waiver or consent shall, unless in
writing and signed by Agent in addition to the Lenders required above, affect
the rights or duties of Agent under this Agreement or any other Loan Document;
and (iv) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, Borrower may replace
such non-consenting Lender in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by Borrower to be made pursuant to this paragraph).

 

10.2        Notices and Other Communications; Facsimile Copies.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to Borrower, Agent, the L/C Issuer or the Swing Line Lender,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.2; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Agent, provided that the foregoing shall not
apply to notices to any Lender or the

 

98

--------------------------------------------------------------------------------


 

L/C Issuer pursuant to Article II if such Lender or the L/C Issuer, as
applicable, has notified Agent that it is incapable of receiving notices under
such Article by electronic communication.  Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless Agent otherwise prescribes, (i) notices and other communications sent to
an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH BORROWER MATERIALS OR THE
PLATFORM.  In no event shall Agent or any of its Related Parties (collectively,
the “Agent Parties”) have any liability to Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of Borrower’s or
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)           Change of Address, Etc.  Each of Borrower, Agent, the L/C Issuer
and the Swing Line Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to Borrower,
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify Agent from time to time to ensure that Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the

 

99

--------------------------------------------------------------------------------


 

“Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Borrower or its securities for purposes of United
States Federal or state securities laws.

 

(e)           Reliance by Agent, L/C Issuer and Lenders.  Agent, the L/C Issuer
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Borrower shall indemnify
Agent, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower.  All
telephonic notices to and other telephonic communications with Agent may be
recorded by Agent, and each of the parties hereto hereby consents to such
recording.

 

10.3        No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C
Issuer or Agent to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with Section 8.2 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.8 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to Agent pursuant to
Section 8.2 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13,

 

100

--------------------------------------------------------------------------------


 

any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

10.4        Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by Agent,
any Lender or the L/C Issuer (including the fees, charges and disbursements of
any counsel for Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of Agent, any Lender or the L/C
Issuer, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)           Indemnification by Borrower.  Borrower shall indemnify Agent (and
any sub-agent thereof), the Arranger, each Lender and the L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by Borrower or any of its Subsidiaries, or
any Environmental Liability related in any way to Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by Borrower or any
other Loan Party or any of Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or

 

101

--------------------------------------------------------------------------------


 

related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by
Borrower or any other Loan Party against an Indemnitee for material breach of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

 

(c)           Reimbursement by Lenders.  To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to Agent (or any such sub-agent), the L/C
Issuer or such Related Party, as the case may be, such Lender’s Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against Agent (or any such sub-agent) or the
L/C Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for Agent (or any such sub-agent) or L/C Issuer in connection
with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, Borrower shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

10.5        Payments Set Aside.  To the extent that any payment by or on behalf
of Borrower is made to Agent, the L/C Issuer or any Lender, or Agent, the L/C
Issuer or any Lender exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof

 

102

--------------------------------------------------------------------------------


 

is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
set-off had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect.  The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

10.6        Successors and Assigns.  (a) Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f)  of this Section (and any other attempted assignment or transfer by any
party hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of Agent, the L/C
Issuer and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered

 

103

--------------------------------------------------------------------------------


 

to Agent or, if “Trade Date” is specified in the Assignment and Assumption, as
of the Trade Date, shall not be less than $5,000,000 unless each of Agent and,
so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)           the consent of Agent (such consent not to be unreasonably withheld
or delayed) shall be required if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;

 

(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to Agent an Administrative Questionnaire.

 

104

--------------------------------------------------------------------------------


 

(v)           No Assignment to Borrower.  No such assignment shall be made to
Borrower or any of Borrower’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.1, 3.4, 3.5, and 10.4 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Upon
request, Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

 

(c)           Register.  Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and Borrower, Agent and the Lenders may treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, Borrower or Agent, sell participations to any Person (other
than a natural person or Borrower or any of Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, Agent,  the Lenders and the
L/C Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.1

 

105

--------------------------------------------------------------------------------


 

that affects such Participant.  Subject to subsection (e) of this Section,
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.8 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.1 or 3.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.1 unless Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.1(e) as though it were a Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to Borrower,
resign as Swing Line Lender.  In the event of any such resignation as L/C Issuer
or Swing Line Lender, Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by Borrower to appoint any such successor shall affect
the resignation of Bank of America as L/C Issuer or Swing Line Lender, as the
case may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.3(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.4(c).  Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

106

--------------------------------------------------------------------------------


 

10.7        Treatment of Certain Information; Confidentiality.  Each of Agent,
the Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Borrower and its obligations, (g) with the consent of
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
Agent, any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower.

 

For purposes of this Section, “Information” means all information received from
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to Agent, any Lender or the L/C Issuer on a nonconfidential basis prior to
disclosure by Borrower or any Subsidiary, provided that, in the case of
information received from Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of Agent, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

10.8        Right of Set-off.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of Borrower against any and all of the obligations of Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of

 

107

--------------------------------------------------------------------------------


 

whether or not such Lender or the L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify Borrower and Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.  Notwithstanding the provisions of this
Section 10.8, if at any time any Lender, the L/C Issuer or any of their
respective Affiliates maintains one or more deposit accounts for Borrower into
which Medicare and/or Medicaid receivables are deposited, such Person shall
waive the right of setoff set forth herein.

 

10.9        Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower.  In determining whether the interest contracted
for, charged, or received by Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by Agent and when Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

 

108

--------------------------------------------------------------------------------


 

10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13      Replacement of Lenders.  If any Lender requests compensation under
Section 3.4, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.1, if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that gives Borrower the right to replace a Lender as a party
hereto, then Borrower may, at its sole expense and effort, upon notice to such
Lender and Agent, require such Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 10.6), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)           Borrower shall have paid to Agent the assignment fee specified in
Section 10.6(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.5) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.4 or payments required to be made pursuant to
Section 3.1, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.

 

(b)           SUBMISSION TO JURISDICTION.  BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA

 

109

--------------------------------------------------------------------------------


 

AND OF THE UNITED STATES DISTRICT COURT OF THE CENTRAL DISTRICT OF SUCH STATE,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT, ANY
LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.2.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15      Waiver of Right to Trial by Jury.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN

 

110

--------------------------------------------------------------------------------


 

DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.16      California Judicial Reference.  If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) notwithstanding any contrary provision hereof,
the non-prevailing party shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.

 

10.17      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by Agent and the Arranger are arm’s-length commercial
transactions between Borrower and its Affiliates, on the one hand, and Agent and
the Arranger, on the other hand, (B) Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) Agent and the Arranger each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for Borrower or any of its Affiliates, or any other Person
and (B) neither Agent nor the Arranger has any obligation to Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) Agent and the Arranger and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
Borrower and its Affiliates, and neither Agent nor the Arranger has any
obligation to disclose any of such interests to Borrower or its Affiliates.  To
the fullest extent permitted by law, Borrower hereby waives and releases any
claims that it may have against Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

10.18      Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

111

--------------------------------------------------------------------------------


 

10.19      USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Agent, as applicable, to identify
Borrower in accordance with the Act.  Borrower shall, promptly following a
request by Agent or any Lender, provide all documentation and other information
that Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

112

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

 

QUIDEL CORPORATION

 

 

 

 

 

By:

/s/ John M. Radak

 

 

 

 

 

Name:  John M. Radak

 

 

 

 

 

Title:  Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as

 

 

Agent

 

 

 

 

 

By:

/s/ Tiffany Shin

 

 

 

 

 

Name:  Tiffany Shin

 

 

 

 

 

Title:  Assistant Vice President

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Geoffrey C. Wilson

 

 

 

 

 

Name:  Geoffrey C. Wilson

 

 

 

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

 

U.S. BANK N.A., as Syndication Agent and a
Lender

 

 

 

 

 

By:

/s/ Maureen Sullivan

 

 

 

 

 

Name:  Maureen Sullivan

 

 

 

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Camille Farnsworth-Schrader

 

 

 

 

 

Name:  Camille Farnsworth-Schrader

 

 

 

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

 

UNION BANK OF CALIFORNIA, N.A., as a
Lender

 

 

 

 

 

By:

/s/ Glenn Fortin

 

 

 

 

 

Name:  Glenn Fortin

 

 

 

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------